
	

116 HR 3352 : Department of State Authorization Act of 2019
U.S. House of Representatives
2019-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 3352
		IN THE SENATE OF THE UNITED STATES
		September 9, 2019 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To provide for certain authorities of the Department of State, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Department of State Authorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Organization and Operations of the Department of State
					Sec. 101. Sense of Congress on importance of Department of State’s work.
					Sec. 102. Bureau of Democracy, Human Rights, and Labor.
					Sec. 103. Assistant Secretary for International Narcotics and Law Enforcement Affairs.
					Sec. 104. Bureau of Consular Affairs; Bureau of Population, Refugees, and Migration.
					Sec. 105. Office of International Disability Rights.
					Sec. 106. Office of Global Women’s Issues.
					Sec. 107. Special appointments.
					Sec. 108. Anti-piracy information sharing.
					Sec. 109. Importance of foreign affairs training to national security.
					Sec. 110. Classification and assignment of Foreign Service officers.
					Sec. 111. Energy diplomacy and security within the Department of State.
					Sec. 112. Passport fees.
					Sec. 113. United States diplomacy center.
					Sec. 114. Extension of period for reimbursement of fishermen for costs incurred from the illegal
			 seizure and detention of U.S.-flag fishing vessels by foreign governments.
					Sec. 115. Art in embassies.
					Sec. 116. Amendment or repeal of reporting requirements.
					Sec. 117. Reporting on implementation of GAO recommendations.
					Sec. 118. Office of Global Criminal Justice.
					Title II—Embassy Construction
					Sec. 201. Embassy security, construction, and maintenance.
					Sec. 202. Standard design in capital construction.
					Sec. 203. Capital construction transparency.
					Sec. 204. Contractor performance information.
					Sec. 205. Growth projections for new embassies and consulates.
					Sec. 206. Long-range planning process.
					Sec. 207. Value engineering and risk assessment.
					Sec. 208. Business volume.
					Sec. 209. Embassy security requests and deficiencies.
					Sec. 210. Overseas security briefings.
					Sec. 211. Contracting methods in capital construction.
					Sec. 212. Competition in embassy construction.
					Sec. 213. Statement of policy.
					Sec. 214. Definitions.
					Title III—Personnel Issues
					Sec. 301. Defense Base Act insurance waivers.
					Sec. 302. Study on Foreign Service allowances.
					Sec. 303. Science and technology fellowships.
					Sec. 304. Travel for separated families.
					Sec. 305. Home leave travel for separated families.
					Sec. 306. Sense of Congress regarding certain fellowship programs.
					Sec. 307. Technical correction.
					Sec. 308. Foreign Service awards.
					Sec. 309. Diplomatic programs.
					Sec. 310. Sense of Congress regarding veterans employment at the Department of State.
					Sec. 311. Employee assignment restrictions and preclusions.
					Sec. 312. Recall and reemployment of career members.
					Sec. 313. Strategic staffing plan for the Department.
					Sec. 314. Consulting services.
					Sec. 315. Incentives for critical posts.
					Sec. 316. Extension of authority for certain accountability review boards.
					Sec. 317. Foreign service suspension without pay.
					Sec. 318. Foreign Affairs Manual and Foreign Affairs Handbook changes.
					Sec. 319. Waiver authority for individual occupational requirements of certain positions.
					Sec. 320. Standardizing Department parental leave policies.
					Sec. 321. Appointment of employees to the Global Engagement Center.
					Sec. 322. Rest and recuperation and overseas operations leave for Federal employees.
					Title IV—A Diverse Workforce: Recruitment, Retention, and Promotion
					Sec. 401. Definitions.
					Sec. 402. Collection, analysis, and dissemination of workforce data.
					Sec. 403. Exit interviews for workforce.
					Sec. 404. Recruitment and retention.
					Sec. 405. Leadership engagement and accountability.
					Sec. 406. Professional development opportunities and tools.
					Sec. 407. Examination and oral assessment for the Foreign Service.
					Sec. 408. Payne fellowship authorization.
					Sec. 409. Voluntary participation.
					Title V—Information Security
					Sec. 501. Definitions.
					Sec. 502. Information system security.
					Sec. 503. Prohibition on contracting with certain telecommunications providers.
					Sec. 504. Preserving records of electronic communications conducted related to official duties of
			 positions in the public trust of the American people.
					Sec. 505. Foreign Relations of the United States (FRUS) series and declassification.
					Sec. 506. Vulnerability Disclosure Policy and Bug Bounty Pilot Program.
					Title VI—Public Diplomacy
					Sec. 601. Short title.
					Sec. 602. Avoiding duplication of programs and efforts.
					Sec. 603. Improving research and evaluation of public diplomacy.
					Sec. 604. Permanent reauthorization of the United States Advisory Commission on Public Diplomacy.
					Sec. 605. Streamlining of support functions.
					Sec. 606. Guidance for closure of public diplomacy facilities.
					Sec. 607. Definitions.
					Title VII—Combating Public Corruption
					Sec. 701. Sense of Congress.
					Sec. 702. Annual assessment.
					Sec. 703. Transparency and accountability.
					Sec. 704. Designation of embassy anti-corruption points of contact.
					Sec. 705. Reporting requirements.
					Sec. 706. Foreign investments and national security.
					Title VIII—Matters Relating to International Security
					Sec. 801. Short title.
					Sec. 802. Security assistance defined.
					Subtitle A—Reform Relating to Security Assistance
					Sec. 811. Organizational reform.
					Sec. 812. Workforce development.
					Sec. 813. Security assistance planning.
					Sec. 814. Interagency coordination of security assistance, transfers, and security cooperation.
					Sec. 815. Rule of construction.
					Subtitle B—Foreign Military Assistance
					Sec. 821. Strategic allocation of excess defense articles.
					Sec. 822. Modification of purposes for which military sales by the United States are authorized.
					Sec. 823. Return of defense articles.
					Sec. 824. Requirements relating to exemptions for licensing of defense items.
					Sec. 825. Amendment to general provisions.
					Sec. 826. Technical amendments to Arms Export Control Act.
					Sec. 827. Sense of Congress on licensing under United States arms export control programs.
					Sec. 828. Extension of war reserve stockpile authority.
					Sec. 829. Peacekeeping operations and other national security programs.
					Sec. 830. Other amendments to military assistance authorities.
					Sec. 831. Repeal of reports.
					Sec. 832. Defense trade controls registration fees.
					Sec. 833. Withholding of assistance to units of foreign security forces that engaged in sexual
			 exploitation or abuse in peacekeeping operations.
					Sec. 834. Modification to limitations on assistance relating to human rights.
					Subtitle C—Studies on Authorities and Programs
					Sec. 841. Requirement for study by Bureau of International Narcotics and Law Enforcement Affairs.
					Sec. 842. Requirement for independent study of existing security assistance authorities.
					Title IX—Miscellaneous
					Sec. 901. Case-Zablocki Act reform.
					Sec. 902. Limitation on assistance to countries in default.
					Sec. 903. Prohibition on assistance to governments supporting international terrorism.
					Sec. 904. Establishing a coordinator for ISIS detainee issues.
					Sec. 905. Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendment.
					Sec. 906. Modification of authorities of Commission for the Preservation of America’s Heritage
			 Abroad.
					Title X—Budgetary Effects
					Sec. 1001. Determination of budgetary effects.
				
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesUnless otherwise specified, the term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)DepartmentUnless otherwise specified, the term Department means the Department of State. (3)SecretaryUnless otherwise specified, the term Secretary means the Secretary of State.
			IOrganization and Operations of the Department of State
 101.Sense of Congress on importance of Department of State’s workIt is the sense of Congress that— (1)United States global engagement is key to a stable and prosperous world;
 (2)United States leadership is indispensable in light of the many complex and interconnected threats facing the United States and the world;
 (3)diplomacy and development are critical tools of national power, and full deployment of these tools is vital to United States national security;
 (4)challenges such as the global refugee and migration crises, terrorism, historic famine and food insecurity, and fragile or repressive societies cannot be addressed without sustained and robust United States diplomatic and development leadership;
 (5)the United States Government must use all of the instruments of national security and foreign policy at its disposal to protect United States citizens, promote United States interests and values, and support global stability and prosperity;
 (6)United States security and prosperity depend on having partners and allies that share our interests and values, and these partnerships are nurtured and our shared interests and values are promoted through United States diplomatic engagement, security cooperation, economic statecraft, and assistance that helps further economic development, good governance, including the rule of law and democratic institutions, and the development of shared responses to natural and humanitarian disasters;
 (7)as the United States Government agencies primarily charged with conducting diplomacy and development, the Department and the United States Agency for International Development (USAID) require sustained and robust funding to carry out this important work, which is essential to our ability to project United States leadership and values and to advance the United States interests around the world;
 (8)the work of the Department and USAID makes the United States and the world safer and more prosperous by alleviating global poverty and hunger, fighting HIV/AIDS and other infectious diseases, strengthening alliances, expanding educational opportunities for women and girls, promoting good governance and democracy, supporting anti-corruption efforts, driving economic development and trade, preventing armed conflicts and humanitarian crises, and creating American jobs and export opportunities;
 (9)the Department and USAID are vital national security agencies, whose work is critical to the projection of United States power and leadership worldwide, and without which Americans would be less safe, our economic power would be diminished, and global stability and prosperity would suffer;
 (10)investing in diplomacy and development before conflicts break out saves American lives while also being cost-effective; and
 (11)the contributions of personnel working at the Department and USAID are extraordinarily valuable and allow the United States to maintain its leadership around the world.
 102.Bureau of Democracy, Human Rights, and LaborParagraph (2) of section 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
 (1)in subparagraph (A), by adding at the end the following new sentence: All special envoys, ambassadors, and coordinators located within the Bureau of Democracy, Human Rights, and Labor shall report directly to the Assistant Secretary.;
 (2)in subparagraph (B)(ii)— (A)by striking section and inserting sections 116 and; and
 (B)by inserting before the period at the end the following: (commonly referred to as the annual Country Reports on Human Rights Practices); and (3)by adding at the end the following new subparagraphs:
					
 (C)AuthoritiesIn addition to the duties, functions, and responsibilities specified in this paragraph, the Assistant Secretary of State for Democracy, Human Rights, and Labor is authorized to—
 (i)promote democracy and actively support human rights throughout the world; (ii)promote the rule of law and good governance throughout the world;
 (iii)strengthen, empower, and protect civil society representatives, programs, and organizations, and facilitate their ability to engage in dialogue with governments and other civil society entities;
 (iv)work with regional bureaus to ensure adequate personnel at diplomatic posts are assigned responsibilities relating to advancing democracy, human rights, labor rights, women’s equal participation in society, and the rule of law, with particular attention paid to adequate oversight and engagement on such issues by senior officials at such posts;
 (v)review and, as appropriate, make recommendations to the Secretary of State regarding the proposed transfer of—
 (I)defense articles and defense services authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.); and
 (II)military items listed on the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal Regulations;
 (vi)coordinate programs and activities that protect and advance the exercise of human rights and internet freedom in cyberspace; and
 (vii)implement other relevant policies and provisions of law. (D)EfficiencyThe Assistant Secretary for Democracy, Human Rights, and Labor shall take whatever actions may be necessary to minimize the duplication of efforts within the Bureau of Democracy, Human Rights, and Labor.
 (E)Local oversightUnited States missions, to the extent practicable, should assist in exercising oversight authority and coordinate with the Bureau of Democracy, Human Rights, and Labor to ensure that funds are appropriately used and comply with anti-corruption practices..
				103.Assistant Secretary for International Narcotics and Law Enforcement Affairs
 (a)In generalSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Assistant Secretary for International Narcotics and Law Enforcement Affairs (A)In generalThere is authorized to be in the Department of State an Assistant Secretary for International Narcotics and Law Enforcement Affairs, who shall be responsible to the Secretary of State for all matters, programs, and related activities pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy by the Department, including, as appropriate, leading the coordination of programs carried out by United States Government agencies abroad, and such other related duties as the Secretary may from time to time designate.
 (B)Areas of responsibilityThe Assistant Secretary for International Narcotics and Law Enforcement Affairs shall maintain continuous observation and coordination of all matters pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy, including programs carried out by other United States Government agencies when such programs pertain to the following matters:
 (i)Combating international narcotics production and trafficking. (ii)Strengthening foreign justice systems, including judicial and prosecutorial capacity, appeals systems, law enforcement agencies, prison systems, and the sharing of recovered assets.
 (iii)Training and equipping foreign police, border control, other government officials, and other civilian law enforcement authorities for anti-crime purposes, including ensuring that no foreign security unit or member of such unit shall receive such assistance from the United States Government absent appropriate vetting.
 (iv)Ensuring the inclusion of human rights and women’s participation issues in law enforcement programs, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, and other senior officials in regional and thematic bureaus and offices.
 (v)Combating, in conjunction with other relevant bureaus of the Department, all forms of transnational organized crime, including illicit trafficking in human beings, arms, wildlife, and cultural property, migrant smuggling, corruption, money laundering, the illicit smuggling of bulk cash, the licit use of financial systems for malign purposes, and other new and emerging forms of crime.
 (vi)Identifying and responding to global corruption, including strengthening the capacity of foreign government institutions responsible for addressing financial crimes and engaging with multilateral organizations responsible for monitoring and supporting foreign governments’ anti-corruption efforts.
 (C)Additional dutiesIn addition to the responsibilities specified in subparagraph (B), the Assistant Secretary for International Narcotics and Law Enforcement Affairs shall also—
 (i)carry out timely and substantive consultation with chiefs of mission and, as appropriate, the heads of other United States Government agencies to ensure effective coordination of all international narcotics and law enforcement programs carried out overseas by the Department and such other agencies;
 (ii)coordinate with the Office of National Drug Control Policy to ensure lessons learned from other United States Government agencies are available to the Bureau of International Narcotics and Law Enforcement Affairs of the Department;
 (iii)develop standard requirements for monitoring and evaluation of Bureau programs, including metrics for success that do not rely solely on the amounts of illegal drugs that are produced or seized;
 (iv)in coordination with the Secretary of State, annually certify in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that United States law enforcement personnel posted abroad whose activities are funded to any extent by the Bureau of International Narcotics and Law Enforcement Affairs are complying with section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927); and
 (v)carry out such other relevant duties as the Secretary may assign.. (b)Modification of annual international narcotics control strategy reportSubsection (a) of section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) is amended by inserting after paragraph (8) the following new paragraph:
					
 (9)A separate section that contains an identification of all United States Government-supported units funded by the Bureau of International Narcotics and Law Enforcement Affairs and any Bureau-funded operations by such units in which United States law enforcement personnel have been physically present..
 104.Bureau of Consular Affairs; Bureau of Population, Refugees, and MigrationSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) as subsection (i); and
 (2)by inserting after subsection (f) the following new subsections:  (g)Bureau of Consular AffairsThere is in the Department of State the Bureau of Consular Affairs, which shall be headed by the Assistant Secretary of State for Consular Affairs.
 (h)Bureau of Population, Refugees, and MigrationThere is in the Department of State the Bureau of Population, Refugees, and Migration, which shall be headed by the Assistant Secretary of State for Population, Refugees, and Migration..
				105.Office of International Disability Rights
 (a)EstablishmentThere should be established in the Department an Office of International Disability Rights (referred to in this section as the Office).
 (b)DutiesThe Office should— (1)seek to ensure that all United States foreign operations are accessible to, and inclusive of, persons with disabilities;
 (2)promote the human rights and full participation in international development activities of all persons with disabilities;
 (3)promote disability inclusive practices and the training of Department staff on soliciting quality programs that are fully inclusive of people with disabilities;
 (4)represent the United States in diplomatic and multilateral fora on matters relevant to the rights of persons with disabilities, and work to raise the profile of disability across a broader range of organizations contributing to international development efforts;
 (5)conduct regular consultation with civil society organizations working to advance international disability rights and empower persons with disabilities internationally;
 (6)consult with other relevant offices at the Department that are responsible for drafting annual reports documenting progress on human rights, including, wherever applicable, references to instances of discrimination, prejudice, or abuses of persons with disabilities; and
 (7)advise the Bureau of Human Resources Development of the Department regarding the hiring and recruitment and overseas practices of civil service employees and Foreign Service officers with disabilities and their family members with chronic medical conditions or disabilities.
 (c)SupervisionThe Office may be headed by— (1)a senior advisor to the appropriate Assistant Secretary; or
 (2)an officer exercising significant authority who reports to the President or Secretary, appointed by and with the advice and consent of the Senate.
 (d)ConsultationThe Secretary should direct Ambassadors at Large, Representatives, Special Envoys, and coordinators working on human rights to consult with the Office to promote the human rights and full participation in international development activities of all persons with disabilities.
				106.Office of Global Women’s Issues
 (a)In generalThere should be established an Office of Global Women’s Issues (referred to in this section as the Office), which may be placed within the organizational structure of the Department at the discretion of the Secretary.
 (b)PurposeThe Office should coordinate efforts of the United States Government, as directed by the Secretary, regarding gender equality and advancing the status of women and girls in United States foreign policy.
 (c)DutiesThe Office should— (1)serve as the principal advisor to the Secretary regarding gender equality, women’s and girls’ empowerment, and violence against women and girls as a priority of United States foreign policy;
 (2)represent the United States in diplomatic and multilateral fora on matters relevant to the status of women and girls;
 (3)advise the Secretary and provide input on all activities, policies, programs, and funding relating to gender equality and the advancement of women and girls internationally for all bureaus and offices of the Department and in the international programs of all other Federal agencies;
 (4)work to ensure that efforts to advance gender equality and women’s and girls’ empowerment are fully integrated into the programs, structures, processes, and capacities of all bureaus and offices of the Department and in the international programs of other Federal agencies; and
 (5)conduct regular consultation with civil society organizations working to advance gender equality and empower women and girls internationally.
 (d)SupervisionThe Office should be headed by an Ambassador-at-large for Global Women’s Issues. (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide to the appropriate congressional committees a report or briefing regarding this section.
				107.Special appointments
 (a)Report on positionsNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that includes the following:
 (1)A description of the duties, responsibilities, and number of staff of each existing Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, and other similar position at the Department.
 (2)Recommendations regarding whether to maintain in the Department each such position, including those listed in the report submitted by the Secretary to the Committee on Foreign Relations of the Senate on April 14, 2017, pursuant to section 418 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), that are not expressly authorized by a provision of law enacted by Congress.
 (3)Justifications supporting each of the Secretary’s recommendations under paragraph (2). (b)Advice and consentNot later than 90 days after the submission of the report required under subsection (a), the President shall submit the name of each Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other person occupying a similar position at the Department exercising significant authority pursuant to the laws of the United States that is not expressly authorized by a provision of law enacted by Congress who is included in such report to the Committee on Foreign Relations of the Senate to seek the advice and consent of the Senate.
 (c)Rule of construction regarding establishment of positionsNothing in this section may be construed as prohibiting the establishment or maintenance of any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States if the name of the appointee for each such position is submitted to the Committee on Foreign Relations of the Senate, to seek the advice and consent of the Senate, not later than 90 days after each such appointment.
 (d)Limited exception for temporary appointmentsThe Secretary may maintain or establish a position with the title of Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Special Advisor, or a similar position not exercising significant authority pursuant to the laws of the United States for not longer than 180 days if the Secretary, not later than 15 days before the appointment of a person to such a position, submits to the appropriate congressional committees a notification that includes the following:
 (1)A certification that the position is not expected to demand the exercise of significant authority pursuant to the laws of the United States.
 (2)A description of the duties and purpose of the position. (3)The rationale for giving the specific title to the position.
 (e)Renewal of temporary appointmentNothing in this section may be construed as prohibiting the Secretary from renewing for a period not to exceed 180 days any position maintained or established under subsection (d) if the Secretary complies with the notification requirements contained in such subsection.
				(f)Funding restrictions
 (1)Positions not submitted for advice and consentNo funds may be authorized to be appropriated for— (A)any Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States if the name of the person appointed to such position has not been submitted to the Committee on Foreign Relations of the Senate for the advice and consent of the Senate in accordance with subsection (b); or
 (B)any staff or resources related to such a position until the person appointed to such position has been submitted to the Committee on Foreign Relations of the Senate for the advice and consent of the Senate.
 (2)Temporary positionsNo funds may be authorized to be appropriated for any position described in subsection (d) or for any staff or resources related to such position unless the Secretary has complied with the notification requirements under such subsection.
 (3)Fiscal year 2020The restrictions described in this subsection shall not apply in fiscal year 2020 to positions or associated staff and resources for which funding is expressly appropriated for such fiscal year in an Act of Congress.
					(g)Confirmation for authorized positions
 (1)In generalNo Special Envoy, Special Representative, Special Coordinator, Special Negotiator, Envoy, Representative, Coordinator, Special Advisor, or other similar position at the Department exercising significant authority pursuant to the laws of the United States that is authorized by an Act of Congress (except the position authorized by section 621 of the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note)) may be appointed without the advice and consent of the Senate.
 (2)Fiscal year 2020The restriction described in paragraph (1) shall not apply in fiscal year 2020 to positions or associated staff and resources for which funding is expressly appropriated for such fiscal year in an Act of Congress.
					(h)Elimination of Special Representative and Policy Coordinator for Burma
 (1)FindingsCongress finds the following: (A)Congress established the Special Representative and Policy Coordinator for Burma in July 2008 at a time when the United States did not maintain full diplomatic relations with Burma and had not appointed an Ambassador to Burma in 18 years.
 (B)In 2012, the United States re-established full diplomatic relations with Burma and appointed a United States Ambassador to Burma who, along with the Secretary of State, Assistant Secretary of State for East Asia and the Pacific, and other United States Government officials, represents the United States’ interests in Burma.
 (2)RepealSection 7 of the Tom Lantos Block Burmese Jade (Junta’s Anti-Democratic Efforts) Act of 2008 (Public Law 110–286; 50 U.S.C. 1701 note; relating to the establishment of a Special Representative and Policy Coordinator for Burma) is hereby repealed.
 108.Anti-piracy information sharingThe Secretary is authorized to provide for the participation by the United States in the Information Sharing Centre located in Singapore, as established by the Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in Asia (ReCAAP).
 109.Importance of foreign affairs training to national securityIt is the sense of Congress that— (1)the Department is a crucial national security agency, whose employees, both Foreign and Civil Service, require the best possible training at every stage of their careers to prepare them to promote and defend United States national interests and the health and safety of United States citizens abroad;
 (2)the Secretary should explore establishing a training float requiring that a certain percentage of the Foreign Service shall be in long-term training at any given time;
 (3)the Department’s Foreign Service Institute should seek to substantially increase its educational and training offerings to Department personnel, including developing new and innovative educational and training courses, methods, programs, and opportunities; and
 (4)consistent with existing Department gift acceptance authority and other applicable laws, the Department and Foreign Service Institute should seek and accept funds and other resources from foundations, not-for-profit corporations, and other appropriate sources to help the Department and the Institute accomplish the goals specified in paragraph (3).
 110.Classification and assignment of Foreign Service officersThe Foreign Service Act of 1980 is amended— (1)in section 501 (22 U.S.C. 3981), by inserting If a position designated under this section is unfilled for more than 365 calendar days, such position may be filled, as appropriate, on a temporary basis, in accordance with section 309. after Positions designated under this section are excepted from the competitive service.; and
 (2)in paragraph (2) of section 502(a) (22 U.S.C. 3982(a)), by inserting , or domestically, in a position working on issues relating to a particular country or geographic area, after geographic area.
				111.Energy diplomacy and security within the Department of State
 (a)In generalSubsection (c) of section 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 103 of this Act, is further amended—
 (1)by redesignating paragraph (4) (as redesignated pursuant to such section 103) as paragraph (5); and (2)by inserting after paragraph (3) the following new paragraph:
						
							(4)Energy resources
 (A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.
 (B)PersonnelThe Secretary of State shall ensure that there are sufficient personnel dedicated to energy matters within the Department of State whose responsibilities shall include—
 (i)formulating and implementing international policies aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations;
 (ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision making process within the Department;
 (iii)incorporating energy security priorities into the activities of the Department; (iv)coordinating energy activities of the Department with relevant Federal departments and agencies; and
 (v)working internationally to— (I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs;
 (II)promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;
 (III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources;
 (IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries;
 (V)support and coordinate international efforts to alleviate energy poverty; (VI)leading the United States commitment to the Extractive Industries Transparency Initiative;
 (VII)coordinating within the Department and with relevant Federal departments and agencies on developing and implementing international energy-related sanctions; and
 (VIII)coordinating energy security and other relevant functions within the Department currently undertaken by—
 (aa)the Bureau of Economic and Business Affairs; (bb)the Bureau of Oceans and International Environmental and Scientific Affairs; and
 (cc)other offices within the Department of State.. (b)Conforming amendmentSection 931 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17371) is amended—
 (1)by striking subsections (a) and (b); and (2)by redesignating subsections (c) and (d) as subsections (a) and (b), respectively.
 112.Passport feesParagraph (2) of section 1(b) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)) is amended by striking not and all that follows through the period at the end and inserting the following: be exercised beginning on the date of the enactment of the Department of State Authorization Act of 2019..
 113.United States diplomacy centerTitle I of the State Department Basic Authorities Act of 1956 is amended by adding after section 63 (22 U.S.C. 2735) the following new section:
				
					64.United States diplomacy center
						(a)Activities
 (1)Support authorizedThe Secretary of State is authorized to provide, by contract, grant, or otherwise, for the performance of appropriate museum visitor and educational outreach services and related events, including organizing programs and conference activities, museum shop services and food services in the public exhibition and related space utilized by the center for United States diplomacy.
 (2)Recovery of costsThe Secretary of State is authorized to recover any revenues generated under the authority of paragraph (1) for visitor and outreach services and related events referred to in such paragraph, including fees for use of facilities at a center for United States diplomacy. Any such revenues may be retained as a recovery of the costs of operating the Center.
							(b)Disposition of United States diplomacy center documents, artifacts, and other articles
 (1)PropertyAll historic documents, artifacts, or other articles permanently acquired by the Department of State and determined by the Secretary of State to be suitable for display by the center for United States diplomacy shall be considered to be the property of the United States Government and shall be subject to disposition solely in accordance with this subsection.
 (2)Sale, trade, or transferWhenever the Secretary of State makes the determination described in paragraph (3) with respect to a document, artifact, or other article under paragraph (1), the Secretary may sell at fair market value, trade, or transfer such document, artifact, or other article without regard to the requirements of subtitle I of title 40, United States Code. The proceeds of any such sale may be used solely for the advancement of the mission of the center for United States diplomacy and may not be used for any purpose other than the acquisition and direct care of the collections of the center.
 (3)Determinations prior to sale, trade, or transferThe determination described in this paragraph with respect to a document, artifact, or other article under paragraph (1), is a determination that—
 (A)such document, artifact, or other article no longer serves to further the purposes of the center for United States diplomacy as set forth in the collections management policy of the center;
 (B)the sale, trade, or transfer of such document, artifact, or other article would serve to maintain the standards of the collection of the center; or
 (C)sale, trade, or transfer of such document, artifact, or other article would be in the best interests of the United States.
 (4)LoansIn addition to the authorization under paragraph (2) relating to the sale, trade, or transfer of documents, artifacts, or other articles under paragraph (1), the Secretary of State may loan such documents, artifacts, or other articles, when not needed for use or display by the center for United States diplomacy to the Smithsonian Institution or a similar institution for repair, study, or exhibition..
			114.Extension of period for reimbursement of fishermen for costs incurred from the illegal seizure and
			 detention of U.S.-flag fishing vessels by foreign governments
 (a)In generalSubsection (e) of section 7 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1977) is amended to read as follows:
					
 (e)AmountsPayments may be made under this section only to such extent and in such amounts as are provided in advance in appropriation Acts..
				(b)Retroactive applicability
 (1)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply as if the date specified in subsection (e) of section 7 of the Fishermen’s Protective Act of 1967, as in effect on the day before the date of the enactment of this Act, were the day after such date of enactment.
 (2)Agreements and paymentsThe Secretary shall— (A)enter into agreements pursuant to section 7 of the Fishermen’s Protective Act of 1967 for any claims to which such section would otherwise apply but for the date specified in subsection (e) of such section, as in effect on the day before the date of the enactment of this Act; and
 (B)make payments in accordance with agreements entered into pursuant to such section if any such payments have not been made as a result of the expiration of the date specified in such section, as in effect on the day before the date of the enactment of this Act.
						115.Art in embassies
 (a)In generalNo funds are authorized to be appropriated for the purchase of any piece of art for the purposes of installation or display in any embassy, consulate, or other foreign mission of the United States if the purchase price of such piece of art is in excess of $50,000, unless such purchase is subject to prior consultation with, and the regular notification procedures of, the appropriate congressional committees.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the costs of the Art in Embassies Program for each of fiscal years 2012, 2013, and 2014.
 (c)SunsetThis section shall terminate on the date that is 2 years after the date of the enactment of this Act.
 (d)DefinitionIn this section, the term art includes paintings, sculptures, photographs, industrial design, and craft art. 116.Amendment or repeal of reporting requirements (a)Burma (1)In generalSection 570 of Public Law 104–208 is amended—
 (A)by amending subsection (c) to read as follows:  (c)Multilateral strategyThe President shall develop, in coordination with members of ASEAN and other likeminded countries, a comprehensive, multilateral strategy to bring about further democratic consolidation in Burma and improve human rights practices and the quality of life in Burma, including the development of a dialogue leading to genuine national reconciliation.; and
 (B)in subsection (d)— (i)in the matter preceding paragraph (1), by striking six months and inserting year;
 (ii)by redesignating paragraph (3) as paragraph (7); and (iii)by inserting after paragraph (2) the following new paragraphs:
								
 (3)improvements in human rights practices; (4)progress toward broad-based and inclusive economic growth;
 (5)progress toward genuine national reconciliation; (6)progress on improving the quality of life of the Burmese people, including progress relating to market reforms, living standards, labor standards, use of forced labor in the tourism industry, and environmental quality; and.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply with respect to the first report required under subsection (d) of section 570 of Public Law 104–208 that is required after the date of the enactment of this Act.
 (b)RepealsThe following provisions of law are hereby repealed: (1)Subsection (b) of section 804 of Public Law 101–246.
 (2)Section 6 of Public Law 104–45. (3)Section 406 of Public Law 101–246 (22 U.S.C. 2414a).
 (4)Subsection (c) of section 702 of Public Law 96–465 (22 U.S.C. 4022). 117.Reporting on implementation of GAO recommendations (a)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that lists all of the Government Accountability Office’s recommendations relating to the Department that have not been fully implemented.
 (b)Comptroller general reportNot later than 30 days after the Secretary submits the report under subsection (a), the Comptroller General of the United States shall submit to the appropriate congressional committees a report that identifies any discrepancies between the list of recommendations included in such report and the Government Accountability Office’s list of outstanding recommendations for the Department.
				(c)Implementation report
 (1)In generalNot later than 120 days after the date of the submission of the Comptroller General’s report under subsection (b), the Secretary shall submit to the appropriate congressional committees a report that describes the implementation status of each recommendation from the Government Accountability Office included in the report submitted under subsection (a).
 (2)JustificationThe report under paragraph (1) shall include— (A)a detailed justification for each decision not to fully implement a recommendation or to implement a recommendation in a different manner than specified by the Government Accountability Office;
 (B)a timeline for the full implementation of any recommendation the Secretary has decided to adopt, but has not yet fully implemented; and
 (C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b).
 (d)FormThe information required in each report under this section shall be submitted in unclassified form, to the maximum extent practicable, but may be included in a classified annex to the extent necessary.
				118.Office of Global Criminal Justice
 (a)In generalThere should be established within the Department an Office of Global Criminal Justice (referred to in this section as the Office), which may be placed within the organizational structure of the Department at the discretion of the Secretary.
 (b)DutiesThe Office should carry out the following: (1)Advise the Secretary and other relevant senior officials on issues related to war crimes, crimes against humanity, and genocide.
 (2)Assist in formulating United States policy on the prevention of, responses to, and accountability for mass atrocities.
 (3)Coordinate United States Government positions relating to the international and hybrid courts currently prosecuting persons responsible for genocide, war crimes, and crimes against humanity anywhere in the world.
 (4)Work with other governments, international organizations, and nongovernmental organizations, as appropriate, to establish and assist international and domestic commissions of inquiry, fact-finding missions, and tribunals to investigate, document, and prosecute atrocities in every region of the globe.
 (5)Coordinate the deployment of diplomatic, legal, economic, military, and other tools to help expose the truth, judge those responsible, protect and assist victims, enable reconciliation, deter atrocities, and build the rule of law.
 (6)Provide advice and expertise on transitional justice to United States personnel operating in conflict and post-conflict environments.
 (7)Act as a point of contact for international, hybrid, and mixed tribunals exercising jurisdiction over war crimes, crimes against humanity, and genocide committed around the world.
 (8)Represent the Department on any interagency whole-of-government coordinating entities addressing genocide and other mass atrocities.
 (9)Perform any additional duties and exercise such powers as the Secretary of State may prescribe. (c)SupervisionThe Office should be led by an Ambassador-at-Large for Global Criminal Justice.
				IIEmbassy Construction
 201.Embassy security, construction, and maintenanceFor Embassy Security, Construction, and Maintenance, there is authorized to be appropriated $1,987,211,000 for fiscal year 2020. 202.Standard design in capital construction (a)Sense of CongressIt is the sense of Congress that the Department’s Bureau of Overseas Building Operations (OBO) or successor office should give appropriate consideration to standardization in construction, in which each new United States embassy and consulate starts with a standard design and keeps customization to a minimum.
 (b)ConsultationThe Secretary shall carry out any new United States embassy compound or new consulate compound project that utilizes a non-standard design, including those projects that are in the design or pre-design phase as of the date of the enactment of this Act, only in consultation with the appropriate congressional committees. The Secretary shall provide the appropriate congressional committees, for each such project, the following documentation:
 (1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of such project if it were to use a standard design.
 (2)A comparison of the estimated completion date of such project to the estimated completion date of such project if it were to use a standard design.
 (3)A comparison of the security of the completed project to the security of such completed project if it were to use a standard design.
 (4)A justification for the Secretary’s selection of a non-standard design over a standard design for such project.
 (5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided.
 (c)SunsetThe consultation requirement under subsection (b) shall expire on the date that is 4 years after the date of the enactment of this Act.
				203.Capital construction transparency
 (a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—
 (1)in the section heading , by striking Annual report on embassy construction costs and inserting Biannual report on overseas capital construction projects; and (2)by striking subsections (a) and (b) and inserting the following new subsections:
						
 (a)In generalNot later than 180 days after the date of the enactment of this subsection and every 180 days thereafter until the date that is 4 years after such date of enactment, the Secretary shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.
 (b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:
 (1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.
 (2)The current cost estimate. (3)The value of each request for equitable adjustment received by the Department to date.
 (4)The value of each certified claim received by the Department to date. (5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.
 (6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.
 (7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.
 (8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.
 (9)The current date of estimated completion.. (b)Initial reportThe first report required under subsection (a) of section 118 of the Department of State Authorities Act, Fiscal Year 2017 (as amended by this section) shall include an annex regarding all overseas capital construction projects and major embassy security upgrade projects completed during the 10-year period ending on December 31, 2018, including, for each such project, the elements specified in subsection (b) of such section 118.
				204.Contractor performance information
 (a)Deadline for completionThe Secretary shall complete all contractor performance evaluations required by subpart 42.15 of the Federal Acquisition Regulation for those contractors engaged in construction of new embassy or new consulate compounds by October 1, 2021.
				(b)Prioritization system
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall develop a prioritization system for clearing the current backlog of required evaluations referred to in subsection (a).
 (2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows: (A)Project completion evaluations should be prioritized over annual evaluations.
 (B)Evaluations for relatively large contracts should have priority. (C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.
 (c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the Department’s plan for completing all evaluations by October 1, 2021, in accordance with subsection (a) and the prioritization system developed pursuant to subsection (b).
 (d)Sense of CongressIt is the sense of Congress that— (1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and
 (2)the Department should develop a forum where contractors can comment on the Department’s project management performance.
					205.Growth projections for new embassies and consulates
 (a)In generalFor each new United States embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Department shall project growth over the estimated life of the facility using all available and relevant data, including the following:
 (1)Relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed.
 (2)An analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable.
 (3)Reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue.
 (4)Any other data that would be helpful in projecting the future growth of NEC or NCC. (b)Other Federal agenciesThe head of each Federal agency represented at a United States embassy or consulate shall provide to the Secretary, upon request, growth projections for the personnel of each such agency over the estimated life of each embassy or consulate, as the case may be.
 (c)Basis for estimatesThe Department shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).
 (d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c).
				206.Long-range planning process
				(a)Plans required
 (1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for 5 years, the Secretary shall develop—
 (A)a comprehensive 6-year plan documenting the Department’s overseas building program for the replacement of overseas diplomatic posts taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and
 (B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed diplomatic posts, which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety.
 (2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence. Such report, which may include a classified annex, shall include the following:
 (A)A description of the extent to which each small diplomatic post furthers the national interest of the United States.
 (B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year.
 (C)A description of whether each small diplomatic post meets current security requirements. (D)A description of the full financial cost of maintaining each small diplomatic post.
 (E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides.
 (3)Updated informationThe annual updates of each of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.
					(b)Reporting requirements
 (1)Submission of plans to congressNot later than 60 days after the completion of each plan required under subsection (a), the Secretary shall submit the plans to the appropriate congressional committees.
 (2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the plans required under subsection (a) shall be referenced to justify funding requested for building and maintenance projects overseas.
 (3)Form of reportEach report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex.
 (c)Small diplomatic post definedIn this section, the term small diplomatic post means any United States embassy or consulate that has employed five or fewer United States Government employees on average over the 36 months prior to the date of the enactment of this Act.
				207.Value engineering and risk assessment
 (a)FindingsCongress makes the following findings: (1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.
 (2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects.
					(b)Notification requirements
 (1)Submission to authorizing committeesThe proposed allocation of capital construction and maintenance funds that is required by the Committees on Appropriations of the Senate and the House of Representatives not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs shall also be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk management studies described in subsection (a).
 (c)Reporting and briefing requirementsThe Secretary shall provide to the appropriate congressional committees upon request— (1)a description of each risk management study referred to in subsection (a)(2) and a table detailing which recommendations related to each such study were accepted and which were rejected; and
 (2)a report or briefing detailing the rationale for not implementing any such recommendations that may otherwise yield significant cost savings to the Department if implemented.
 208.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years.
 209.Embassy security requests and deficienciesThe Secretary shall provide to the appropriate congressional committees upon request information on security deficiencies at United States diplomatic posts, including relating to the following:
 (1)Requests made over the previous year by United States diplomatic posts for security upgrades. (2)Significant security deficiencies at United States diplomatic posts that are not operating out of a new embassy compound or new consulate compound.
 210.Overseas security briefingsNot later than 1 year after the date of the enactment of this Act, the Secretary shall revise the Foreign Affairs Manual to stipulate that information on the current threat environment shall be provided to all United States Government employees under chief of mission authority traveling to a foreign country on official business. To the extent practicable, such material shall be provided to such employees prior to their arrival at a United States diplomatic post or as soon as possible thereafter.
			211.Contracting methods in capital construction
 (a)DeliveryUnless the Secretary notifies the appropriate congressional committees that the use of the design-build project delivery method would not be appropriate, the Secretary shall make use of such method at United States diplomatic posts that have not yet received design or capital construction contracts as of the date of the enactment of this Act.
 (b)NotificationBefore executing a contract for a delivery method other than design-build in accordance with subsection (a), the Secretary shall notify the appropriate congressional committees in writing of the decision, including the reasons therefor. The notification required by this subsection may be included in any other report regarding a new United States diplomatic post that is required to be submitted to the appropriate congressional committees.
 (c)Performance evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary shall report to the appropriate congressional committees regarding performance evaluation measures in accordance with GAO’s Standards for Internal Control in the Federal Government that will be applicable to design and construction, lifecycle cost, and building maintenance programs of the Bureau of Overseas Building Operations of the Department.
 212.Competition in embassy constructionNot later than 45 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committee a report detailing steps the Department is taking to expand the embassy construction contractor base in order to increase competition and maximize value.
 213.Statement of policyIt is the policy of the United States that the Bureau of Overseas Building Operations of the Department or its successor office shall continue to balance functionality and security with accessibility, as defined by guidelines established by the United States Access Board in constructing embassies and consulates, and shall ensure compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.) to the fullest extent possible.
 214.DefinitionsIn this title: (1)Design-buildThe term design-build means a method of project delivery in which one entity works under a single contract with the Department to provide design and construction services.
 (2)Non-standard designThe term non-standard design means a design for a new embassy compound project or new consulate compound project that does not utilize a standardized design for the structural, spatial, or security requirements of such embassy compound or consulate compound, as the case may be.
				IIIPersonnel Issues
			301.Defense Base Act insurance waivers
 (a)Application for waiversNot later than 30 days after the date of the enactment of this Act, the Secretary shall apply to the Department of Labor for a waiver from insurance requirements under the Defense Base Act (42 U.S.C. 1651 et seq.) for all countries with respect to which the requirement was waived prior to January 2017, and for which there is not currently a waiver.
 (b)Certification requirementNot later than 45 days after the date of the enactment of this Act, the Secretary shall certify to the appropriate congressional committees that the requirement in subsection (a) has been met.
				302.Study on Foreign Service allowances
				(a)Report required
 (1)In generalNot later than 270 days after date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report detailing an empirical analysis on the effect of overseas allowances on the foreign assignment of Foreign Service officers (FSOs), to be conducted by a federally-funded research and development center with appropriate expertise in labor economics and military compensation.
 (2)ContentsThe analysis required under paragraph (1) shall— (A)identify all allowances paid to FSOs assigned permanently or on temporary duty to foreign areas;
 (B)examine the efficiency of the Foreign Service bidding system in determining foreign assignments; (C)examine the factors that incentivize FSOs to bid on particular assignments, including danger levels and hardship conditions;
 (D)examine the Department’s strategy and process for incentivizing FSOs to bid on assignments that are historically in lower demand, including with monetary compensation, and whether monetary compensation is necessary for assignments in higher demand;
 (E)make any relevant comparisons to military compensation and allowances, noting which allowances are shared or based on the same regulations;
 (F)recommend options for restructuring allowances to improve the efficiency of the assignments system and better align FSO incentives with the needs of the Foreign Service, including any cost savings associated with such restructuring;
 (G)recommend any statutory changes necessary to implement subparagraph (F), such as consolidating existing legal authorities for the provision of hardship and danger pay; and
 (H)detail any effects of recommendations made pursuant to subparagraphs (F) and (G) on other United States Government departments and agencies with civilian employees permanently assigned or on temporary duty in foreign areas, following consultation with such departments and agencies.
 (b)Briefing requirementBefore initiating the analysis required under subsection (a)(1), and not later than 60 days after the date of the enactment of this Act, the Secretary shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs in the House of Representatives a briefing on the implementation of this section that includes the following:
 (1)The name of the federally-funded research and development center that will conduct such analysis. (2)The scope of such analysis and terms of reference for such analysis as specified between the Department and such federally-funded research and development center.
					(c)Availability of information
 (1)In generalThe Secretary shall make available to the federally-funded research and development center carrying out the analysis required under subsection (a)(1) all necessary and relevant information to allow such center to conduct such analysis in a quantitative and analytical manner, including historical data on the number of bids for each foreign assignment and any survey data collected by the Department from eligible bidders on their bid decision-making.
 (2)CooperationThe Secretary shall work with the heads of other relevant United States Government departments and agencies to ensure such departments and agencies provide all necessary and relevant information to the federally-funded research and development center carrying out the analysis required under subsection (a)(1).
 (d)Interim report to CongressThe Secretary shall require that the chief executive officer of the federally-funded research and development center that carries out the analysis required under subsection (a)(1) submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives an interim report on such analysis not later than 120 days after the date of the enactment of this Act.
 303.Science and technology fellowshipsSection 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at the end the following new subsection:
				
					(e)Grants and cooperative agreements related to science and technology fellowship programs
 (1)In generalThe Secretary is authorized to make grants or enter into cooperative agreements related to Department of State science and technology fellowship programs, including for assistance in recruiting fellows and the payment of stipends, travel, and other appropriate expenses to fellows.
 (2)Exclusion from consideration as compensationStipends under paragraph (1) shall not be considered compensation for purposes of section 209 of title 18, United States Code.
 (3)Maximum annual amountThe total amount of grants made pursuant to this subsection may not exceed $500,000 in any fiscal year..
 304.Travel for separated familiesSection 901(15) of the Foreign Service Act of 1980 (22 U.S.C. 4081(15)) is amended— (1)in the matter preceding subparagraph (A), by striking 1 round-trip per year for each child below age 21 of a member of the Service assigned abroad and inserting in the case of one or more children below age 21 of a member of the Service assigned abroad, 1 round-trip per year;
 (2)in subparagraph (A)— (A)by inserting for each child before to visit the member abroad; and
 (B)by striking ; or and inserting a comma; (3)in subparagraph (B)—
 (A)by inserting for each child before to visit the other parent; and (B)by inserting or after resides,;
 (4)by inserting after subparagraph (B) the following new subparagraph:  (C)for one of the child’s parents to visit the child or children abroad if the child or children do not regularly reside with that parent and that parent is not receiving an education allowance or educational travel allowance for the child or children under section 5924(4) of title 5, United States Code,; and
 (5)in the matter following subparagraph (C), as added by paragraph (4) of this section, by striking a payment and inserting the cost of round-trip travel. 305.Home leave travel for separated familiesSection 903(b) of the Foreign Service Act of 1980 (22 U.S.C. 4083(b)) is amended by adding at the end the following new sentence: In cases in which the family members of a member of the Service reside apart from the member at authorized locations outside the United States because they are prevented by official order from residing with the member at post, the member may take the leave ordered under this section where that member’s family members reside, notwithstanding section 6305 of title 5, United States Code..
 306.Sense of Congress regarding certain fellowship programsIt is the sense of Congress that— (1)Department fellowships that promote the employment of candidates belonging to under-represented groups, including the Charles B. Rangel International Affairs Graduate Fellowship Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, and the Donald M. Payne International Development Fellowship Program, represent smart investments vital for building a strong, capable, and representative national security workforce; and
 (2)the Secretary of State and the Administrator of the United States Agency for International Development should fulfill the terms of their fellowship agreements with each participant in the Fellowship Programs referred to in paragraph (1), as specified in the original contractual agreements with each such participant.
 307.Technical correctionSubparagraph (A) of section 601(c)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)(6)) is amended, in the matter preceding clause (i), by—
 (1)striking promotion and inserting promotion, on or after January 1, 2017,; and (2)striking individual joining the Service on or after January 1, 2017, and inserting Foreign Service officer, appointed under section 302(a)(1), who has general responsibility for carrying out the functions of the Service.
				308.Foreign Service awards
 (a)In generalSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended— (1)by amending the section heading to read as follows: Department Awards; and
 (2)in the first sentence, by inserting or Civil Service after the Service. (b)Conforming amendmentThe item relating to section 614 in the table of contents of the Foreign Service Act of 1980 is amended to read as follows:
					
						
							Sec. 614. Department awards..
				309.Diplomatic programs
 (a)Sense of Congress on workforce recruitmentIt is the sense of Congress that the Secretary should continue to hold entry-level classes for Foreign Service officers and specialists and continue to recruit civil servants through programs such as the Presidential Management Fellows Program and Pathways Internship Programs in a manner and at a frequency consistent with prior years and consistent with the need to maintain a pool of experienced personnel effectively distributed across skill codes and ranks. It is further the sense of Congress that absent continuous recruitment and training of Foreign Service officers and civil servants, the Department will lack experienced, qualified personnel in the short, medium, and long terms.
 (b)LimitationThe Secretary may not implement any reduction-in-force action under section 3502 or 3595 of title 5, United States Code, or for any incentive payments for early separation or retirement under any other provision of law unless—
 (1)the appropriate congressional committees are notified not less than 15 days in advance of such obligation or expenditure; and
 (2)the Secretary has provided to the appropriate congressional committees a detailed report that describes the Department’s strategic staffing goals, including—
 (A)a justification that describes how any proposed workforce reduction enhances the effectiveness of the Department;
 (B)a certification that such workforce reduction is in the national interest of the United States; (C)a comprehensive strategic staffing plan for the Department, including 5-year workforce forecasting and a description of the anticipated impact of any proposed workforce reduction; and
 (D)a dataset displaying comprehensive workforce data for all current and planned employees of the Department, disaggregated by—
 (i)Foreign Service officer and Foreign Service specialist rank; (ii)civil service job skill code, grade level, and bureau of assignment;
 (iii)contracted employees, including the equivalent job skill code and bureau of assignment; and (iv)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including their equivalent grade and job skill code and bureau of assignment.
 310.Sense of Congress regarding veterans employment at the Department of StateIt is the sense of Congress that— (1)the Department should continue to promote the employment of veterans, in accordance with section 301 of the Foreign Service Act of 1980 (22 U.S.C. 3941), as amended by section 405 of this Act, including those veterans belonging to traditionally underrepresented groups at the Department;
 (2)veterans employed by the Department have made significant contributions to United States foreign policy in a variety of regional and global affairs bureaus and diplomatic posts overseas; and
 (3)the Department should continue to encourage veteran employment and facilitate their participation in the workforce.
				311.Employee assignment restrictions and preclusions
 (a)Sense of CongressIt is the sense of Congress that the Department should expand the appeal process it makes available to employees related to assignment preclusions and restrictions.
 (b)Appeal of assignment restriction or preclusionSection 502(a)(2) of the Foreign Service Act of 1980 (22 U.S.C. 3982(a)(2)), as amended by section 111 of this Act, is further amended by adding at the end the following new sentences: Any employee subjected to an assignment restriction or preclusion shall have the same appeal rights as provided by the Department regarding denial or revocation of a security clearance. Any such appeal shall be resolved not later than 60 days after such appeal is filed..
 (c)Notice and certificationNot later than 90 days after the date of the enactment of this Act, the Secretary shall revise, and certify to the appropriate congressional committees regarding such revision, the Foreign Affairs Manual guidance regarding denial or revocation of a security clearance to expressly state that all review and appeal rights relating thereto shall also apply to any recommendation or decision to impose an assignment restriction or preclusion to an employee.
				312.Recall and reemployment of career members
 (a)Sense of CongressIt is the sense of Congress that— (1)career Department employees provide invaluable service to the United States as nonpartisan professionals who contribute subject matter expertise and professional skills to the successful development and execution of United States foreign policy; and
 (2)re-employment of skilled former members of the Foreign and civil service who have voluntarily separated from the Foreign or civil service due to family reasons or to obtain professional skills outside government is of benefit to the Department.
 (b)ReemploymentSubsection (b) of section 308 of the Foreign Service Act of 1980 (22 U.S.C. 3948) is amended by adding at the end the following new sentence: Former career tenured members of the Service seeking reappointment, if separated for other than cause for up to 3 years prior to the date of the enactment of this sentence, shall be eligible to participate in the regular assignment bidding process without restriction and shall not be required to accept a directed first assignment upon reappointment..
				(c)Notice of employment opportunities
 (1)In generalTitle 5, United States Code, is amended by inserting after chapter 102 the following new chapter:  103Notice of employment opportunities for Department of State and USAID positions 10301.Notice of Employment Opportunities for Department of State and USAID positionsTo ensure that individuals who have separated from the Department of State or the United States Agency for International Development and who are eligible for reappointment are aware of such opportunities, the Department of State and the United States Agency for International Development shall publicize notice of all employment opportunities, including positions for which the relevant agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, on publicly accessible sites, including www.usajobs.gov. If using merit promotion procedures, the notice shall expressly state that former employees eligible for reinstatement may apply..
 (2)Clerical amendmentThe table of sections for subpart I of title 5, United States Code, is amended by adding at the end the following:
						
							
								10301. Notice of employment opportunities for Department of State and USAID positions.
					313.Strategic staffing plan for the Department
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a comprehensive 5-year strategic staffing plan for the Department that is aligned with and furthers the objectives of the National Security Strategy of the United States of America issued in December 2017, or any subsequent strategy issued not later than 18 months after the date of the enactment of this Act, which shall include the following:
 (1)A dataset displaying comprehensive workforce data, including all shortages in bureaus described in GAO report GAO–19–220, for all current and planned employees of the Department, disaggregated by—
 (A)Foreign Service officer and Foreign Service specialist rank; (B)civil service job skill code, grade level, and bureau of assignment;
 (C)contracted employees, including the equivalent job skill code and bureau of assignment; and (D)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including the equivalent grade and job skill code and bureau of assignment of such employee.
 (2)Recommendations on the number of Foreign Service officers disaggregated by service cone that should be posted at each United States diplomatic post and in the District of Columbia, with a detailed basis for such recommendations.
 (3)Recommendations on the number of civil service officers that should be employed by the Department, with a detailed basis for such recommendations.
 (b)MaintenanceThe dataset required under subsection (a)(1) shall be maintained and updated on a regular basis. (c)ConsultationThe Secretary shall lead the development of the plan required under subsection (a) but may consult or partner with private sector entities with expertise in labor economics, management, or human resources, as well as organizations familiar with the demands and needs of the Department’s workforce.
 (d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding root causes of Foreign Service and civil service shortages, the effect of such shortages on national security objectives, and the Department’s plan to implement recommendations described in GAO–19–220.
				314.Consulting services
 (a)In generalChapter 103 of title 5, United States Code, as added by section 313 of this Act, is amended by adding at the end the following:
					
 10302.Consulting services for the Department of StateAny consulting service obtained by the Department of State through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts with respect to which expenditures are a matter of public record and available for public inspection, except if otherwise provided under existing law, or under existing Executive order issued pursuant to existing law..
 (b)Clerical amendmentThe table of sections for subpart I of title 5, United States Code, is amended by adding after the item relating to section 10302 the following new item:
					
						
							10302. Consulting services for the Department of State.
 315.Incentives for critical postsSection 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) is amended by striking the last sentence.
 316.Extension of authority for certain accountability review boardsSection 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) is amended—
 (1)in the heading, by striking afghanistan and and inserting afghanistan, Yemen, Syria, and; and (2)in subparagraph (A)—
 (A)in clause (i), by striking Afghanistan or and inserting Afghanistan, Yemen, Syria, or; and (B)in clause (ii), by striking beginning on October 1, 2005, and ending on September 30, 2009 and inserting beginning on October 1, 2019, and ending on September 30, 2022.
 317.Foreign service suspension without paySubsection (c) of section 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking suspend and inserting indefinitely suspend without duties;
 (2)by redesignating paragraph (5) as paragraph (7); (3)by inserting after paragraph (4) the following new paragraphs:
					
 (5)Any member of the Service suspended from duties under this subsection may be suspended without pay only after a final written decision is provided to such member under paragraph (2).
 (6)If no final written decision under paragraph (2) has been provided within 1 calendar year of the date the suspension at issue was proposed, not later than 30 days thereafter the Secretary of State shall report to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate in writing regarding the specific reasons for such delay.; and
 (4)in paragraph (7), as so redesignated— (A)by striking (7) In this subsection:;
 (B)in subparagraph (A), by striking (A) The term and inserting the following:  (7)In this subsection, the term;
 (C)by striking subparagraph (B) (relating to the definition of suspend and suspension); and (D)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and moving such subparagraphs 2 ems to the left.
					318.Foreign Affairs Manual and Foreign Affairs Handbook changes
 (a)In generalNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter for 5 years, the Secretary shall submit to the appropriate congressional committees a report detailing all changes made to the Foreign Affairs Manual or the Foreign Affairs Handbook.
 (b)Covered periodsThe first report required under subsection (a) shall cover the 5-year period preceding the submission of such report. Each subsequent report shall cover the 180 day period preceding submission.
 (c)ContentsEach report required under subsection (a) shall contain the following: (1)The location within the Foreign Affairs Manual or the Foreign Affairs Handbook where a change has been made.
 (2)The statutory basis for each such change. (3)A side-by-side comparison of the Foreign Affairs Manual or Foreign Affairs Handbook before and after such change.
 (4)A summary of such changes displayed in spreadsheet form. 319.Waiver authority for individual occupational requirements of certain positionsThe Secretary of State may waive any or all of the individual occupational requirements with respect to an employee or prospective employee of the Department of State for a civilian position categorized under the GS–0130 occupational series if the Secretary determines that the individual possesses significant scientific, technological, engineering, or mathematical expertise that is integral to performing the duties of the applicable position, based on demonstrated job performance and qualifying experience. With respect to each waiver granted under this subsection, the Secretary shall set forth in a written document that is transmitted to the Director of the Office of Personnel Management the rationale for the decision of the Secretary to waive such requirements.
			320.Standardizing Department parental leave policies
 (a)PurposeThe purpose of this section is to— (1)afford every employee at the Department equal access to leave and workplace flexibilities for childbirth, adoption, and foster care;
 (2)encourage the Department to work towards a parental leave policy that will help recruit and retain a dynamic, multi-talented, and diverse workforce capable of meeting the national security and foreign policy goals of the United States; and
 (3)determine the impacts of flexible leave policies on recruitment and retention rates. (b)Establishing standard parental leave policies (1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall establish and implement a standard parental leave policy applicable to Department employees across all bureaus and offices within the Department and Missions abroad. Nothing in this section shall be construed to provide any new category of leave not otherwise provided by law.
 (2)ReportsNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report describing—
 (A)the steps taken to implement the policy required under paragraph (1) across all bureaus and offices within the Department and Missions abroad; and
 (B)any costs associated with such policy. 321.Appointment of employees to the Global Engagement CenterThe Secretary may appoint, for a 3-year period that may be extended for up to an additional 2 years, solely to carry out the functions of the Global Engagement Center, employees of the Department without regard to the provisions of title 5, United States Code, governing appointment in the competitive service, and may fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title.
			322.Rest and recuperation and overseas operations leave for Federal employees
 (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following new sections:
					
						6329d.Rest and recuperation leave
 (a)DefinitionsIn this section— (1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office;
 (2)the term combat zone means a geographic area designated by an Executive order of the President as an area in which the Armed Forces are engaging or have engaged in combat, an area designated by law to be treated as a combat zone, or a location the Department of Defense has certified for combat zone tax benefits due to its direct support of military operations;
 (3)the term employee has the meaning given that term in section 6301; (4)the term high risk, high threat post has the meaning given that term in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4803); and
 (5)the term leave year means the period beginning on the first day of the first complete pay period in a calendar year and ending on the day immediately before the first day of the first complete pay period in the following calendar year.
 (b)Leave for rest and recuperationThe head of an agency may prescribe regulations to grant up to 20 days of paid leave, per leave year, for the purposes of rest and recuperation to an employee of the agency serving in a combat zone, any other high risk, high threat post, or any other location presenting significant security or operational challenges.
 (c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned.
 (d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.
							6329e.Overseas operations leave
 (a)DefinitionsIn this section— (1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office;
 (2)the term employee has the meaning given that term in section 6301; and (3)the term leave year means the period beginning with the first day of the first complete pay period in a calendar year and ending with the day immediately before the first day of the first complete pay period in the following calendar year.
 (b)Leave for overseas operationsThe head of an agency may prescribe regulations to grant up to 10 days of paid leave, per leave year, to an employee of the agency serving abroad where the conduct of business could pose potential security or safety related risks or would be inconsistent with host-country practice. Such regulations may provide that additional leave days may be granted during such leave year if the head of the agency determines that to do so is necessary to advance the national security or foreign policy interests of the United States.
 (c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned.
 (d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law..
 (b)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 6329c the following new items:
					
						
							6329d. Rest and recuperation leave.
							6329e. Overseas operations leave..
				IVA Diverse Workforce: Recruitment, Retention, and Promotion
 401.DefinitionsIn this title: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.
 (2)Demographic dataThe term demographic data means facts or statistics relating to the demographic categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).
 (3)DiversityThe term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (4)WorkforceThe term workforce means— (A)individuals serving in a position in the civil service (as defined in section 2101 of title 5, United States Code);
 (B)individuals who are members of the Foreign Service (as defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3902));
 (C)all individuals serving under a personal services agreement or personal services contract; (D)all individuals serving under a Foreign Service Limited appointment under section 309 of the Foreign Service Act of 1980; or
 (E)individuals working in the Department of State under any other authority. 402.Collection, analysis, and dissemination of workforce data (a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall, in consultation with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget, submit to the appropriate congressional committees a report, which shall also be posted on a publicly available website of the Department in a searchable database format, that includes disaggregated demographic data and other information regarding the diversity of the workforce of the Department.
 (b)DataThe report under subsection (a) shall include the following data: (1)Demographic data on each element of the workforce of the Department, disaggregated by rank and grade or grade-equivalent, with respect to the following groups:
 (A)Applicants for positions in the Department. (B)Individuals hired to join the workforce.
 (C)Individuals promoted during the 2-year period ending on the date of the enactment of this Act, including promotions to and within the Senior Executive Service or the Senior Foreign Service.
 (D)Individuals serving on applicable selection boards. (E)Members of any external advisory committee or board who are subject to appointment by individuals at senior positions in the Department.
 (F)Individuals participating in professional development programs of the Department, and the extent to which such participants have been placed into senior positions within the Department after such participation.
 (G)Individuals participating in mentorship or retention programs. (H)Individuals who separated from the agency during the 2-year period ending on the date of the enactment of this Act, including individuals in the Senior Executive Service or the Senior Foreign Service.
 (2)An assessment of agency compliance with the essential elements identified in Equal Employment Opportunity Commission Management Directive 715, effective October 1, 2003.
 (3)Data on the overall number of individuals who are part of the workforce, the percentages of such workforce corresponding to each element listed in section 401(4), and the percentages corresponding to each rank, grade, or grade-equivalent.
 (c)RecommendationThe Secretary may include in the report under subsection (a) a recommendation to the Director of Office of Management and Budget and to the appropriate congressional committees regarding whether the Department should collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).
 (d)Other contentsThe report under subsection (a) shall also describe and assess the effectiveness of the efforts of the Department—
 (1)to propagate fairness, impartiality, and inclusion in the work environment, both domestically and abroad;
 (2)to enforce anti-harassment and anti-discrimination policies, both domestically and at posts overseas;
 (3)to refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training;
 (4)to prevent illegal retaliation against employees for participating in a protected equal employment opportunity activity or for reporting sexual harassment or sexual assault;
 (5)to provide reasonable accommodation for qualified employees and applicants with disabilities; and (6)to recruit a representative workforce by—
 (A)recruiting women and minorities; (B)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students;
 (C)placing job advertisements in newspapers, magazines, and job sites oriented toward women and minorities;
 (D)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities;
 (E)providing opportunities through the Foreign Service Internship Program under chapter 12 of the Foreign Service Act of 1980 (22 U.S.C. 4141 et seq.) and other hiring initiatives;
 (F)recruiting mid-level and senior-level professionals through programs designed to increase minority representation in international affairs;
 (G)offering the Foreign Service written and oral assessment examinations in several locations throughout the United States to reduce the burden of applicants having to travel at their own expense to take either or both such examinations; and
 (H)support recruiting and hiring opportunities through— (i)the Charles B. Rangel International Affairs Fellowship Program;
 (ii)the Thomas R. Pickering Foreign Affairs Fellowship Program; (iii)the Donald M. Payne International Development Fellowship Program; and
 (iv)other initiatives, including agency-wide policy initiatives. (e)Annual updatesNot later than 1 year after the publication of the report required under subsection (a) and annually thereafter for the following 5 years, the Secretary shall work with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget to provide a report to the appropriate congressional committees, which shall be posted on the Department’s website, which may be included in another annual report required under another provision of law, that includes—
 (1)disaggregated demographic data relating to the workforce and information on the status of diversity and inclusion efforts of the Department;
 (2)an analysis of applicant flow data; and (3)disaggregated demographic data relating to participants in professional development programs of the Department and the rate of placement into senior positions for participants in such programs.
					403.Exit interviews for workforce
 (a)Retained membersThe Director General of the Foreign Service and the Director of Human Resources of the Department should conduct periodic interviews with a representative and diverse cross-section of the workforce of the Department—
 (1)to understand the reasons of individuals in such workforce for remaining in a position in the Department; and
 (2)to receive feedback on workplace policies, professional development opportunities, and other issues affecting the decision of individuals in the workforce to remain in the Department.
 (b)Departing membersThe Director General of the Foreign Service and the Director of Human Resources shall provide an opportunity for an exit interview to each individual in the workforce of the Department who separates from service with the Department to better understand the reasons of such individual for leaving such service.
 (c)Use of analysis from interviewsThe Director General of the Foreign Service and the Director of Human Resources shall analyze demographic data and other information obtained through interviews under subsections (a) and (b) to determine—
 (1)to what extent, if any, the diversity of those participating in such interviews impacts the results; and
 (2)whether to implement any policy changes or include any recommendations in a report required under subsection (a) or (e) of section 402 relating to the determination reached pursuant to paragraph (1).
 (d)Tracking dataThe Department shall— (1)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs;
 (2)annually evaluate such data— (A)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and
 (B)to understand the extent to which participation in any professional development program offered or sponsored by the Department differs among the demographic categories of the workforce; and
 (3)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation, in such professional development programs.
					404.Recruitment and retention
 (a)In generalThe Secretary should— (1)continue to seek a diverse and talented pool of applicants; and
 (2)instruct the Director General of the Foreign Service and the Director of the Bureau of Human Resources of the Department to have a recruitment plan of action for the recruitment of people belonging to traditionally under-represented groups, which should include outreach at appropriate colleges, universities, affinity groups, and professional associations.
 (b)ScopeThe diversity recruitment initiatives described in subsection (a) should include— (1)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students;
 (2)placing job advertisements in newspapers, magazines, and job sites oriented toward diverse groups; (3)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities;
 (4)providing opportunities through highly respected, international leadership programs, that focus on diversity recruitment and retention; and
 (5)cultivating partnerships with organizations dedicated to the advancement of the profession of international affairs and national security to advance shared diversity goals.
					(c)Expand training on anti-Harassment and anti-Discrimination
 (1)In generalThe Secretary shall, through the Foreign Service Institute and other educational and training opportunities—
 (A)ensure the provision of training on anti-harassment and anti-discrimination information and policies to all individuals in the workforce;
 (B)expand the provision of training on workplace rights and responsibilities to focus on anti-harassment and anti-discrimination information and policies, including policies relating to sexual assault prevention and response; and
 (C)make such expanded training mandatory for— (i)individuals in senior and supervisory positions;
 (ii)individuals having responsibilities related to recruitment, retention, or promotion of employees; and
 (iii)any other individual determined by the Department who needs such training based on analysis by the Department or OPM analysis.
 (2)Best practicesThe Department shall give special attention to ensuring the continuous incorporation of research-based best practices in training provided under this subsection.
					405.Leadership engagement and accountability
				(a)Reward and recognize efforts To promote diversity and inclusion
 (1)In generalThe Secretary shall implement performance and advancement requirements that reward and recognize the efforts of individuals in senior positions and supervisors in the Department in fostering an inclusive environment and cultivating talent consistent with merit system principles, such as through participation in mentoring programs or sponsorship initiatives, recruitment events, and other similar opportunities.
 (2)Outreach eventsThe Secretary shall create opportunities for individuals in senior positions and supervisors in the Department to participate in outreach events and to discuss issues relating to diversity and inclusion with the workforce on a regular basis, including with employee resource groups.
 (b)External advisory committees and boardsFor each external advisory committee or board to which individuals in senior positions in the Department appoint members, the Secretary is strongly encouraged by Congress to ensure such external advisory committee or board is developed, reviewed, and carried out by qualified teams that represent the diversity of the organization.
				406.Professional development opportunities and tools
				(a)Expand provision of professional development and career advancement opportunities
 (1)In generalThe Secretary is authorized to expand professional development opportunities that support the mission needs of the Department, such as—
 (A)academic programs; (B)private-public exchanges; and
 (C)detail assignments to relevant positions in— (i)private or international organizations;
 (ii)State, local, and Tribal governments; (iii)other branches of the Federal Government; or
 (iv)professional schools of international affairs. (2)Training for senior positions (A)In generalThe Secretary shall offer, or sponsor members of the workforce to participate in, a Senior Executive Service candidate development program or other program that trains members on the skills required for appointment to senior positions in the Department.
 (B)RequirementsIn determining which members of the workforce are granted professional development or career advancement opportunities under subparagraph (A), the Secretary shall—
 (i)ensure any program offered or sponsored by the Department under such subparagraph comports with the requirements of subpart C of part 412 of title 5, Code of Federal Regulations, or any successor thereto, including merit staffing and assessment requirements;
 (ii)consider the number of expected vacancies in senior positions as a factor in determining the number of candidates to select for such programs;
 (iii)understand how participation in any program offered or sponsored by the Department under such subparagraph differs by gender, race, national origin, disability status, or other demographic categories; and
 (iv)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation.
							407.Examination and oral assessment for the Foreign Service
 (a)Sense of CongressIt is the sense of Congress that the Department should offer both the Foreign Service written examination and oral assessment in more locations throughout the United States. Doing so would ease the financial burden on potential candidates who do not currently reside in and must travel at their own expense to one of the few locations where these assessments are offered.
 (b)Foreign Service examinationsSection 301(b) of the Foreign Service Act of 1980 (22 U.S.C. 3941) is amended— (1)by striking The Secretary and inserting: (1) The Secretary; and
 (2)by adding at the end the following new paragraph:  (2)The Secretary shall ensure that the Board of Examiners for the Foreign Service annually offers the oral assessment examinations described in paragraph (1) in cities, chosen on a rotating basis, located in at least three different time zones across the United States..
					408.Payne fellowship authorization
 (a)In generalUndergraduate and graduate components of the Donald M. Payne International Development Fellowship Program may conduct outreach to attract outstanding students with an interest in pursuing a Foreign Service career who represent diverse ethnic and socioeconomic backgrounds.
 (b)Review of past programsThe Secretary shall review past programs designed to increase minority representation in international affairs positions.
				409.Voluntary participation
 (a)In generalNothing in this title should be construed so as to compel any employee to participate in the collection of the data or divulge any personal information. Department employees shall be informed that their participation in the data collection contemplated by this title is voluntary.
 (b)Privacy protectionAny data collected under this title shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.
				VInformation Security
 501.DefinitionsIn this title: (1)Information systemThe term information system has the meaning given such term in section 3502 of title 44, United States Code.
 (2)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (3)Relevant congressional committeesThe term relevant congressional committees means— (A)the appropriate congressional committees;
 (B)the Select Committee on Intelligence of the Senate; and (C)the Permanent Select Committee on Intelligence of the House of Representatives.
					502.Information system security
 (a)DefinitionsIn this section: (1)IncidentThe term incident has the meaning given such term in section 3552(b) of title 44, United States Code.
 (2)Penetration testThe term penetration test means a test methodology in which assessors attempt to circumvent or defeat the security features of an information system.
 (b)Consultations processNot later than 60 days after the date of the enactment of this Act, the Secretary shall establish a process for conducting semiannual consultations with the Secretary of Defense, the Director of National Intelligence, the Secretary of Homeland Security, and any other department or agency representative who the Secretary determines to be appropriate regarding the security of United States Government and nongovernmental information systems used or operated by the Department, a contractor of the Department, or another organization on behalf of the Department, including any such systems or networks facilitating the use of sensitive or classified information.
 (c)Independent penetration testing of information systemsIn coordination with the consultations under subsection (b), the Secretary shall commission independent, semiannual penetration tests, which shall be carried out by an appropriate Federal department or agency other than the Department, such as the Department of Homeland Security or the National Security Agency, to ensure that adequate policies and protections are implemented to detect and prevent penetrations or compromises of such information systems, including malicious intrusions by any unauthorized individual, state actor, or other entity.
 (d)WaiverThe Secretary may waive the requirement under subsection (c) for up to 1 year if the Secretary— (1)determines that such requirement would have adverse effects on national security or the diplomatic mission of the Department; and
 (2)not later than 30 days after the commencement of such a determination, submits to the relevant congressional committees a written justification that describes how such penetration tests would undermine national security or the diplomatic mission of the Department.
 (e)Incident reportingNot later than 180 days after the date of the enactment of this Act and annually thereafter for 3 years, the Secretary, in consultation with the Secretary of Defense, the Director of the National Intelligence, the Secretary of Homeland Security, and any other department or agency representative who the Secretary determines to be appropriate, shall securely submit to the relevant congressional committees a classified report that describes in detail the following:
 (1)For the first reporting period, all known and suspected incidents affecting the information systems specified in subsection (b) that occurred during the 180-day period immediately preceding the date of the enactment of this Act.
 (2)For all subsequent reporting periods, all known and suspected incidents affecting the information systems specified in subsection (b) that occurred since the submission of the most recent report.
 (f)ContentsEach report under subsection (e) shall include, for the relevant reporting period, a summary overview addressing the following:
 (1)A description of the relevant information system, as specified in subsection (b), that experienced a known or suspected incident.
 (2)An assessment of the date and time each such incident occurred or was suspected to have occurred. (3)An assessment of the duration over which each such incident took place or is suspected of having taken place, including whether such incident is ongoing.
 (4)An assessment of the volume and sensitivity of information accessed, compromised, or potentially compromised by each incident, including any such information contained on information systems owned, operated, managed, or utilized by any other Federal department or agency.
 (5)An assessment of whether such information system was compromised by such incident, including an assessment of the following:
 (A)The known or suspected perpetrators, including state actors. (B)The methods used to carry out the incident.
 (C)The known or suspected intent of the actors in accessing the information system. (6)A description of the actions the Department has taken or plans to take, including timelines and descriptions of any progress on plans described in prior reports, to prevent future, similar incidents affecting such information systems.
					503.Prohibition on contracting with certain telecommunications providers
 (a)List of covered contractorsNot later than 30 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of National Intelligence, shall develop or maintain, as the case may be, and update as frequently as the Secretary determines appropriate, a list of covered contractors with respect to which the prohibition specified in subsection (b) shall apply. Not later than 30 days after the initial development of the list under this subsection, any update thereto, and annually thereafter for 5 years after such initial 30 day period, the Secretary shall submit to the appropriate congressional committees a copy of such list.
 (b)Prohibition on contractsThe Secretary may not enter into a contract with a covered contractor on the list described in subsection (a).
 (c)Removal from listTo be removed from the list described in subsection (a), a covered contractor may submit a request to the Secretary in such manner as the Secretary determines appropriate. The Secretary, in consultation with the Director of National Intelligence, shall determine a process for removing covered contractors from the list, as appropriate, and publicly disclose such process.
				(d)Waivers
 (1)In generalThe President or the Secretary may waive the prohibition specified in subsection (b) if the President or the Secretary determines that such waiver is justified for national security reasons.
 (2)Waiver for overseas operationsThe Secretary may waive the prohibition specified in subsection (b) for United States diplomatic posts or diplomatic personnel overseas if the Secretary, in consultation with the Director of National Intelligence, determines that no suitable alternatives are available.
 (e)Covered contractor definedIn this section, the term covered contractor means a provider of telecommunications, telecommunications equipment, or information technology equipment, including hardware, software, or services, that has knowingly assisted or facilitated a cyber attack or conducted surveillance, including passive or active monitoring, carried out against—
 (1)the United States by, or on behalf of, any government, or persons associated with such government, listed as a cyber threat actor in the intelligence community’s 2017 assessment of worldwide threats to United States national security or any subsequent worldwide threat assessment of the intelligence community; or
 (2)individuals, including activists, journalists, opposition politicians, or other individuals for the purposes of suppressing dissent or intimidating critics, on behalf of a country included in the annual country reports on human rights practices of the Department for systematic acts of political repression, including arbitrary arrest or detention, torture, extrajudicial or politically motivated killing, or other gross violations of human rights.
 (f)Effective dateThis section shall apply with respect to contracts of a covered contractor entered into on or after the date of the enactment of this Act.
				504.Preserving records of electronic communications conducted related to official duties of positions
			 in the public trust of the American people
 (a)Sense of CongressIt is the sense of Congress that, as a matter of rule of law and transparency in a democratic government, all officers and employees of the Department and the United States Agency for International Development must preserve all records of communications conducted in their official capacities or related to their official duties with entities outside of the United States Government. It is further the sense of Congress that such practice should include foreign government officials or other foreign entities which may seek to influence United States Government policies and actions.
 (b)PublicationNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish in the Foreign Affairs Manual guidance implementing chapter 31 of title 44, United States Code (commonly referred to as the Federal Records Act), to treat electronic messaging systems, software, and applications as equivalent to electronic mail for the purpose of identifying Federal records, and shall also publish in the Foreign Affairs Manual the statutory penalties for failure to comply with such guidance. No funds are authorized to be appropriated or made available to the Department of State under any Act to support the use or establishment of accounts on third-party messaging applications or other non-Government online communication tools if the Secretary does not certify to the relevant congressional committees that the Secretary has carried out this section.
 505.Foreign Relations of the United States (FRUS) series and declassificationThe State Department Basic Authorities Act of 1956 is amended— (1)in section 401(c) (22 U.S.C. 4351(c)), by striking 30 and inserting 25;
 (2)in section 402(a)(2) (22 U.S.C. 4352(a)(2)), by striking 26 and inserting 20; and (3)in section 404 (22 U.S.C. 4354)—
 (A)in subsection (a)(1), by striking 30and inserting 25; and (B)in subsection (c)(1)(C), by striking 30 and inserting 25.
					506.Vulnerability Disclosure Policy and Bug Bounty Pilot Program
 (a)DefinitionsIn this section: (1)Bug bounty programThe term bug bounty program means a program under which an approved individual, organization, or company is temporarily authorized to identify and report vulnerabilities of internet-facing information technology of the Department in exchange for compensation.
 (2)DepartmentThe term Department means the Department of State. (3)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code.
 (4)SecretaryThe term Secretary means the Secretary of State. (b)Department of State Vulnerability Disclosure Process (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall design, establish, and make publicly known a Vulnerability Disclosure Process (VDP) to improve Department cybersecurity by—
 (A)providing security researchers with clear guidelines for— (i)conducting vulnerability discovery activities directed at Department information technology; and
 (ii)submitting discovered security vulnerabilities to the Department; and (B)creating Department procedures and infrastructure to receive and fix discovered vulnerabilities.
 (2)RequirementsIn establishing the VDP pursuant to paragraph (1), the Secretary shall— (A)identify which Department information technology should be included in the process;
 (B)determine whether the process should differentiate among and specify the types of security vulnerabilities that may be targeted;
 (C)provide a readily available means of reporting discovered security vulnerabilities and the form in which such vulnerabilities should be reported;
 (D)identify which Department offices and positions will be responsible for receiving, prioritizing, and addressing security vulnerability disclosure reports;
 (E)consult with the Attorney General regarding how to ensure that individuals, organizations, and companies that comply with the requirements of the process are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under the process;
 (F)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Vulnerability Disclosure Program, Hack the Pentagon, and subsequent Department of Defense bug bounty programs;
 (G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of the process as constructive and to the extent practicable; and
 (H)award contracts to entities, as necessary, to manage the process and implement the remediation of discovered security vulnerabilities.
 (3)Annual reportsNot later than 180 days after the establishment of the VDP under paragraph (1) and annually thereafter for the next 6 years, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the VDP, including information relating to the following:
 (A)The number and severity, in accordance with the National Vulnerabilities Database of the National Institute of Standards and Technology, of security vulnerabilities reported.
 (B)The number of previously unidentified security vulnerabilities remediated as a result. (C)The current number of outstanding previously unidentified security vulnerabilities and Department of State remediation plans.
 (D)The average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities.
 (E)The resources, surge staffing, roles, and responsibilities within the Department used to implement the VDP and complete security vulnerability remediation.
 (F)Any other information the Secretary determines relevant. (c)Department of State bug bounty pilot program (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall establish a bug bounty pilot program to minimize security vulnerabilities of internet-facing information technology of the Department.
 (2)RequirementsIn establishing the pilot program described in paragraph (1), the Secretary shall— (A)provide compensation for reports of previously unidentified security vulnerabilities within the websites, applications, and other internet-facing information technology of the Department that are accessible to the public;
 (B)award contracts to entities, as necessary, to manage such pilot program and for executing the remediation of security vulnerabilities identified pursuant to subparagraph (A);
 (C)identify which Department information technology should be included in such pilot program; (D)consult with the Attorney General on how to ensure that individuals, organizations, or companies that comply with the requirements of such pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under such pilot program;
 (E)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Hack the Pentagon pilot program and subsequent Department of Defense bug bounty programs;
 (F)develop a process by which an approved individual, organization, or company can register with the entity referred to in subparagraph (B), submit to a background check as determined by the Department, and receive a determination as to eligibility for participation in such pilot program;
 (G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of such pilot program as constructive and to the extent practicable; and
 (H)consult with relevant United States Government officials to ensure that such pilot program complements persistent network and vulnerability scans of the Department of State’s internet-accessible systems, such as the scans conducted pursuant to Binding Operational Directive BOD–15–01.
 (3)DurationThe pilot program established under paragraph (1) should be short-term in duration and not last longer than 1 year.
 (4)ReportNot later than 180 days after the date on which the bug bounty pilot program under subsection (a) is completed, the Secretary shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on such pilot program, including information relating to—
 (A)the number of approved individuals, organizations, or companies involved in such pilot program, broken down by the number of approved individuals, organizations, or companies that—
 (i)registered; (ii)were approved;
 (iii)submitted security vulnerabilities; and (iv)received compensation;
 (B)the number and severity, in accordance with the National Vulnerabilities Database of the National Institute of Standards and Technology, of security vulnerabilities reported as part of such pilot program;
 (C)the number of previously unidentified security vulnerabilities remediated as a result of such pilot program;
 (D)the current number of outstanding previously unidentified security vulnerabilities and Department remediation plans;
 (E)the average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities;
 (F)the types of compensation provided under such pilot program; and (G)the lessons learned from such pilot program.
						VIPublic Diplomacy
 601.Short titleThis title may be cited as the Public Diplomacy Modernization Act of 2019. 602.Avoiding duplication of programs and effortsThe Secretary shall—
 (1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department; and
 (2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.
				603.Improving research and evaluation of public diplomacy
 (a)Research and evaluation activitiesThe Secretary, acting through the Director of Research and Evaluation appointed pursuant to subsection (b), shall—
 (1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and
 (2)make available to Congress the findings of the research and evaluations conducted under paragraph (1).
					(b)Director of Research and Evaluation
 (1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department.
 (2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department.
 (3)ResponsibilitiesThe Director shall— (A)report to the Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department;
 (B)coordinate and oversee the research and evaluation of public diplomacy programs and activities of the Department to—
 (i)improve public diplomacy strategies and tactics; and (ii)ensure that such programs and activities are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;
 (C)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;
 (D)support United States diplomatic posts’ public affairs sections; (E)share appropriate public diplomacy research and evaluation information within the Department and with other appropriate Federal departments and agencies;
 (F)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy programs and activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and
 (G)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices.
 (4)Guidance and trainingNot later than 1 year after the appointment of the Director pursuant to paragraph (1), the Director shall develop guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers of the Department regarding the reading and interpretation of public diplomacy program and activity evaluation findings to ensure that such findings and related lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities of the Department.
					(c)Prioritizing research and evaluation
 (1)In generalThe Director of Policy Planning of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department shall ensure that research and evaluation of public diplomacy and activities of the Department, as coordinated and overseen by the Director pursuant to subsection (b), supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.
 (2)Allocation of resourcesAmounts allocated for the purpose of research and evaluation of public diplomacy programs and activities of the Department pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.
 (3)Sense of CongressIt is the sense of Congress that the Department should gradually increase its allocation of funds made available under the headings Educational and Cultural Exchange Programs and Diplomatic Programs for research and evaluation of public diplomacy programs and activities of the Department pursuant to subsection (b) to a percentage of program funds that is commensurate with Federal Government best practices.
 (d)Limited exemption relating to the Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to the collection of information directed at any individuals conducted by, or on behalf of, the Department for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to any of the following:
 (1)The United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.). (2)The Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).
 (3)Section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note).
 (4)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.). (e)Limited exemption relating to the Privacy Act (1)In generalThe Department shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for audience research, digital analytics, and impact evaluation of communications related to public diplomacy efforts intended for foreign audiences.
 (2)ConditionsAudience research, digital analytics, and impact evaluations under paragraph (1) shall be— (A)reasonably tailored to meet the purposes of this subsection; and
 (B)carried out with due regard for privacy and civil liberties guidance and oversight. (f)United States Advisory Commission on Public Diplomacy (1)Subcommittee for Research and EvaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee on Research and Evaluation to monitor and advise regarding audience research, digital analytics, and impact evaluations carried out by the Department and the United States Agency for Global Media.
 (2)Annual reportThe Subcommittee on Research and Evaluation established pursuant to paragraph (1) shall submit to the appropriate congressional committees an annual report, in conjunction with the United States Advisory Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media, describing all actions taken by the Subcommittee pursuant to paragraph (1) and any findings made as a result of such actions.
 604.Permanent reauthorization of the United States Advisory Commission on Public DiplomacySection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—
 (1)in the section heading, by striking Sunset and inserting Continuation; and (2)by striking until October 1, 2020.
				605.Streamlining of support functions
 (a)Working group establishedNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a working group to explore the possibilities and cost-benefit analysis of transitioning to a shared services model as such pertains to human resources, travel, purchasing, budgetary planning, and all other executive support functions for all bureaus of the Department that report to the Under Secretary for Public Diplomacy of the Department.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a plan to implement any such findings of the working group established under subsection (a).
				606.Guidance for closure of public diplomacy facilities
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall adopt, and include in the Foreign Affairs Manual, guidelines to collect and utilize information from each diplomatic post at which the construction of a new embassy compound or new consulate compound would result in the closure or co-location of an American Space, American Center, American Corner, or any other public diplomacy facility under the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 et seq.).
 (b)RequirementsThe guidelines required by subsection (a) shall include the following: (1)Standardized notification to each chief of mission at a diplomatic post describing the requirements of the Secure Embassy Construction and Counterterrorism Act of 1999 and the impact on the mission footprint of such requirements.
 (2)An assessment and recommendations from each chief of mission of potential impacts to public diplomacy programming at such diplomatic post if any public diplomacy facility referred to in subsection (a) is closed or staff is co-located in accordance with such Act.
 (3)A process by which assessments and recommendations under paragraph (2) are considered by the Secretary and the appropriate Under Secretaries and Assistant Secretaries of the Department.
 (4)Notification to the appropriate congressional committees, prior to the initiation of a new embassy compound or new consulate compound design, of the intent to close any such public diplomacy facility or co-locate public diplomacy staff in accordance with such Act.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing the guidelines required under subsection (a) and any recommendations for any modifications to such guidelines.
 607.DefinitionsIn this title: (1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or the outset of campaign planning and design regarding specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.
 (2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.
 (3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.
 (4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means, with respect to the Department, the following: (A)The Bureau of Educational and Cultural Affairs.
 (B)The Bureau of Global Public Affairs. (C)The Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs.
 (D)The Global Engagement Center. (E)The public diplomacy functions within the regional and functional bureaus.
					VIICombating Public Corruption
 701.Sense of CongressIt is the sense of Congress that— (1)it is in the foreign policy interest of the United States to help foreign countries promote good governance and combat public corruption;
 (2)multiple Federal departments and agencies operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption;
 (3)the Department should promote coordination among the Federal departments and agencies implementing programs to promote good governance and combat public corruption in foreign countries in order to improve effectiveness and efficiency; and
 (4)the Department should identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced.
				702.Annual assessment
 (a)In generalFor each of fiscal years 2020 through 2026, the Secretary shall assess the capacity and commitment of foreign countries to combat public corruption. Each such assessment shall—
 (1)utilize independent, third party indicators that measure transparency, accountability, and corruption in the public sector in such countries, including the extent to which public power is exercised for private gain, to identify those countries that are most vulnerable to public corruption;
 (2)consider, to the extent reliable information is available, whether the government of a country identified under paragraph (1)—
 (A)has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption;
 (B)has enacted laws and established government structures, policies, and practices that prohibit public corruption;
 (C)enforces such laws through a fair judicial process; (D)vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of such country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate public corruption;
 (E)prescribes appropriate punishment for serious, significant corruption that is commensurate with the punishment prescribed for serious crimes;
 (F)prescribes appropriate punishment for significant corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense;
 (G)convicts and sentences persons responsible for such acts that take place wholly or partly within the country of such government, including, as appropriate, requiring the incarceration of individuals convicted of such acts;
 (H)holds private sector representatives accountable for their role in public corruption; and (I)addresses threats for civil society to monitor anti-corruption efforts; and
 (3)further consider— (A)verifiable measures taken by the government of a country identified under paragraph (1) to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials;
 (B)the extent to which such government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring;
 (C)the extent to which an independent judiciary or judicial body in such country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with law, without any improper restrictions, influences, inducements, pressures, threats, or interferences, whether direct or indirect, from any source or for any reason;
 (D)the extent to which such government cooperates meaningfully with the United States to strengthen government and judicial institutions and the rule of law to prevent, prohibit, and punish public corruption;
 (E)the extent to which such government— (i)is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat serious, significant corruption, including cooperating with the governments of other countries to extradite corrupt actors;
 (ii)recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent such victims from being further victimized or persecuted by corrupt actors, government officials, or others; and
 (iii)refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and
 (F)contain such other information relating to public corruption as the Secretary considers appropriate.
 (b)IdentificationAfter conducting each assessment under subsection (a), the Secretary shall identify the countries described in paragraph (1) of such subsection that are—
 (1)meeting minimum standards to combat public corruption; (2)not meeting such minimum standards but making significant efforts to do so; and
 (3)neither meeting such minimum standards nor making significant efforts to do so. (c)ReportNot later than 180 days after the date of the enactment of this Act and annually thereafter through fiscal year 2026, the Secretary shall submit to the appropriate congressional committees and make publicly available a report that identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b), including a description of the methodology and data utilized in the assessments under subsection (a) and the reasons for such identifications.
 (d)Briefing in lieu of reportThe Secretary may waive the requirement to submit and make publicly available a written report under subsection (c) if the Secretary—
 (1)determines that publication of such report would— (A)undermine existing United States anti-corruption efforts in one or more countries; or
 (B)threaten the national interests of the United States; and (2)provides a briefing to the appropriate congressional committees that identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b), including a description of the methodology and data utilized in the assessment under subsection (a) and the reasons for such identifications.
 703.Transparency and accountabilityFor each country identified under paragraphs (2) and (3) of section 702(b), the Secretary, in coordination with the Administrator of the United States Agency for International Development, as appropriate, shall—
 (1)ensure that a corruption risk assessment and mitigation strategy is included in the integrated country strategy for such country; and
 (2)utilize appropriate mechanisms to combat corruption in such countries, including by ensuring— (A)the inclusion of anti-corruption clauses in contracts, grants, and cooperative agreements entered into by the Department or the Agency for or in such countries, which allow for the termination of such contracts, grants, or cooperative agreements, as the case may be, without penalty if credible indicators of public corruption are discovered;
 (B)the inclusion of appropriate clawback or flowdown clauses within the procurement instruments of the Department and the Agency that provide for the recovery of funds misappropriated through corruption;
 (C)the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations implementing programs on behalf of the Department or Agency; and
 (D)the establishment of mechanisms for investigating allegations of misappropriated resources and equipment.
					704.Designation of embassy anti-corruption points of contact
 (a)In generalThe Secretary shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified under paragraphs (2) and (3) of section 702(b), or which the Secretary otherwise determines is in need of such a point of contact.
 (b)ResponsibilitiesEach designated anti-corruption point of contact under subsection (a) shall be responsible for coordinating and overseeing implementation of a whole-of-government approach among the relevant Federal departments and agencies that operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption in order to accomplish such objectives in the country to which such point of contact is posted, including through the development and implementation of corruption risk assessment tools and mitigation strategies.
 (c)TrainingThe Secretary shall implement appropriate training for designated anti-corruption points of contact under subsection (a).
				705.Reporting requirements
				(a)Annual report
 (1)In generalThe Secretary shall, for each of fiscal years 2020 through 2026, submit to the appropriate congressional committees a report on implementation of this title, including a description of the following:
 (A)The offices within the Department and the United States Agency for International Development that are engaging in significant anti-corruption activities.
 (B)The findings and actions of designated anti-corruption points of contact to develop and implement risk mitigation strategies and ensure compliance with section 703.
 (C)The training implemented under section 704(c). (D)Management of the whole-of-government effort referred to in section 704(b) to combat corruption within the countries identified in section 702 and efforts to improve coordination across Federal departments and agencies.
 (E)The risk assessment tools and mitigation strategies utilized by the Department and the Agency. (F)Other information determined by the Secretary to be necessary and appropriate.
 (2)Form of reportEach report under this subsection shall be submitted in an unclassified format but may include a classified annex.
 (b)Online platformThe Secretary shall consolidate existing reports with anti-corruption components into one online, public platform, which should—
 (1)include— (A)the annual Country Reports on Human Rights Practices;
 (B)the annual Fiscal Transparency Report; (C)the annual Investment Climate Statements;
 (D)the annual International Narcotics Control Strategy Report; (E)the Country Scorecards of the Millennium Challenge Corporation; and
 (F)any other relevant public reports; and (2)link to third-party indicators and compliance mechanisms used by the United States Government to inform policy and programming, such as—
 (A)the International Finance Corporation’s Doing Business surveys; (B)the International Budget Partnership’s Open Budget Index; and
 (C)multilateral peer review anti-corruption compliance mechanisms, such as the Organization for Economic Co-operation and Development’s Working Group on Bribery in International Business Transactions and the United Nations Convention Against Corruption, done at New York October 31, 2003, to further highlight expert international views on country challenges and country efforts.
 (c)TrainingThe Secretary and the Administrator of the United States Agency for International Development shall incorporate anti-corruption components into existing Foreign Service and Civil Service training courses to—
 (1)increase the ability of Department and Agency personnel to support anti-corruption as a foreign policy priority; and
 (2)strengthen the ability of such personnel to design, implement, and evaluate more effective anti-corruption programming around the world, including enhancing skills to better evaluate and mitigate public corruption risks in assistance programs.
					706.Foreign investments and national security
 (a)In generalNot later than 1 year after the date of the enactment of this Act and biennially thereafter for the following 6 years, the Secretary, in consultation with the Secretary of the Treasury, the Director of National Intelligence, and the heads of other agencies, as appropriate, shall submit to Congress an interagency strategy to work with foreign governments and multilateral institutions to guard against the risks of certain transactions involving foreign investments.
 (b)ContentsEach interagency strategy under paragraph (1) shall include plans relating to the following: (1)Information sharing with foreign governments and multilateral institutions regarding risks associated with potential foreign investments.
 (2)Promoting American and other alternatives to foreign investments identified as presenting substantial risk to the national security or sovereignty of a country.
 (3)Providing technical assistance to foreign governments or multilateral institutions regarding screening foreign investments.
 (4)Designating points of contact at each United States mission to foreign governments and multilateral institutions, and in associated regional bureaus, to coordinate efforts described in this paragraph.
 (c)CoordinationIf the Secretary determines such is appropriate, the designated points of contact referred to in subsection (b)(4) may be the same individual designated under section 704(a).
				VIIIMatters Relating to International Security
 801.Short titleThis title may be cited as the International Security Assistance Act of 2019. 802.Security assistance definedIn this title, the term security assistance means—
 (1)assistance under chapter 8 (relating to international narcotics control) of part I of the Foreign Assistance Act of 1961;
 (2)assistance under chapter 2 (military assistance), chapter 5 (international military education and training), chapter 6 (peacekeeping operations), chapter 8 (antiterrorism assistance), and chapter 9 (nonproliferation and export control assistance) of part II of the Foreign Assistance Act of 1961;
 (3)assistance under section 23 of the Arms Export Control Act (relating to the Foreign Military Financing program); and
 (4)sales of defense articles or defense services, extensions of credits (including participations in credits), and guaranties of loans under the Arms Export Control Act.
				AReform Relating to Security Assistance
				811.Organizational reform
					(a)Working Group
 (1)EstablishmentThe Secretary shall establish a Working Group on matters relating to security assistance (in this subtitle referred to as the Working Group).
						(2)Membership
 (A)In generalThe Working Group shall be composed of— (i)the Deputy Secretary of State; and
 (ii)each Under Secretary of State responsible for matters relating to security assistance. (B)ChairThe Deputy Secretary shall serve as the chair of the Working Group.
 (3)MeetingsThe Working Group shall meet not later than 90 days after the date of the enactment of this Act and on a quarterly basis thereafter.
 (4)DutiesThe duties of the Working Group shall include— (A)within the Department and across United States diplomatic posts—
 (i)providing strategic policy guidance on objectives and priorities for security assistance; (ii)ensuring strategic integration of budgets and planning for security assistance; and
 (iii)advising the Secretary on all budgets, programs, and activities for security assistance; and (B)overseeing Department of State coordination with the Secretary of Defense, the Administrator of the United States Agency for International Development (USAID), and the heads of other relevant Federal departments and agencies on all matters relating to security assistance.
							(b)Office of Security Assistance
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary shall designate an existing office or establish a new office to be the Office of Security Assistance (in this subtitle referred to as the Office), which shall report to an Under Secretary who is a member of the Working Group.
 (2)CoordinatorThe head of the Office shall be the Coordinator for Security Assistance (in this subtitle referred to as the Coordinator), who shall be an individual of demonstrated competency in the fields of security assistance and international diplomacy.
 (3)DutiesThe duties of the Coordinator shall include— (A)within the Department and across United States diplomatic posts—
 (i)guiding and supporting security assistance; (ii)advising the Working Group on all matters relating to security assistance;
 (iii)establishing the framework described in section 813(a); (iv)coordinating the assessment, monitoring, and evaluation program established under section 813(c); and
 (v)maintaining the common database described in section 814(a); and (B)acting as a Department of State point of contact with the Department of Defense, the United States Agency for International Development (USAID), and other relevant Federal departments and agencies on all matters relating to security assistance.
							(c)Coordination within Department
 (1)DesignationNot later than 1 year after the date of the enactment of this Act, and subject to paragraph (2), the head of each bureau of the Department that is involved in directing or implementing security assistance shall designate an officer of such bureau to be responsible for coordinating the responsibilities of such bureau with respect to security assistance.
 (2)Non-eligibilityAn officer of a bureau of the Department shall not be eligible to be designated pursuant to paragraph (1) if the officer is responsible for conducting human rights vetting pursuant to 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
 (3)TrainingEach individual designated pursuant to paragraph (1) shall successfully complete the training described in section 812.
						(d)Coordination within United States diplomatic posts
 (1)DesignationNot later than 1 year after the date of the enactment of this Act, the chief of mission of the United States in a foreign country that receives security assistance shall designate a senior diplomatic officer at the embassy or highest ranking diplomatic post if no embassy exists in the foreign country to be responsible for coordinating security assistance for the foreign country.
 (2)DutiesThe senior diplomatic officer designated pursuant to paragraph (1) shall be responsible for— (A)overseeing personnel and activities of Federal departments and agencies at the relevant embassy or diplomatic post with respect to the provision of security assistance for the country; and
 (B)ensuring implementation of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code, with respect to the country.
 (3)TrainingEach individual designated pursuant to paragraph (1) shall successfully complete the training described in section 812.
						(e)Plan for organizational structure
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a plan for the organizational structure of the Department relating to security assistance programs.
 (2)Matters to be includedThe plan required under paragraph (1) shall include the following: (A)An identification of each bureau and office of the Department that carries out functions relating to planning, coordination, integration, implementation, or evaluation of security assistance, a description of the organizational hierarchy and decision-making processes used to coordinate across such bureaus and offices and with United States diplomatic posts and other Federal departments and agencies, and a description of how the Working Group and the Coordinator will facilitate coordination among each such bureau and office.
 (B)A description of— (i)the reasons for—
 (I)designating an existing office or establishing a new office to serve as the Office; and (II)selecting the Under Secretary to which the Office will report;
 (ii)the organizational structure of the Office; (iii)the specific mechanisms through which the Working Group and Coordinator could improve coordination among bureaus and offices of the Department involved in the planning or implementation of security assistance programs and activities; and
 (iv)the process by which the requirement for training described in section 812 will be fulfilled. (C)The benefits, feasibility, and steps necessary to detail personnel—
 (i)on a reimbursable basis from the relevant bureaus and offices of the Department to provide staff to the Office; and
 (ii)from USAID, the Department of Defense, and other relevant Federal departments and agencies to provide staff to the Office.
 (D)An identification of lessons learned from the Security Governance Initiative (SGI), an assessment of the utility of expanding the SGI or a similar initiative globally, and a description of where best to locate the SGI or similar initiative within the Department.
 (E)An identification of an appropriate bureau or office of the Department, whose head does not report to the Under Secretary described in subsection (b)(1), to select and retain the independent research entity described in section 813(c)(4).
 (F)A list of recommendations for any additional legislative measures necessary to improve the capacity and capabilities of the Department to plan and implement security assistance programs and activities.
 (3)FormThe plan required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex if necessary.
 (4)ConsultationNot later than 90 days after the date of the enactment of this Act, the Secretary shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development and implementation of the plan required under paragraph (1).
 812.Workforce developmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall carry out the following:
 (1)Establish curriculum at the Department’s Foreign Service Institute to provide employees of the Department of State with specialized training with respect to security assistance. The training should be aligned with the Security Cooperation Workforce Development Program and developed in coordination with the Defense Security Cooperation Agency, including through an agreement under section 1535(a) of title 31, United States Code (commonly referred to as the Economy Act) or any other appropriate agency-specific authority. The training shall include the following:
 (A)Awareness of the full range of agencies, offices, personnel, statutory authorities, funds, and programs involved in security assistance and transfers and the respective decision-making timelines.
 (B)Familiarity with relevant military and police security force systems and structures and institutions at the time such training is occurring.
 (C)Familiarity with security assistance reform, research regarding options for improvement, and United States interagency and external resources and experts.
 (D)Familiarity with planning, implementation, and monitoring and evaluation for programmatic activities.
 (E)Familiarity with implementation of— (i)section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code;
 (ii)arms transfer requirements under the Arms Export Control Act (22 U.S.C. 2751 et seq.); and (iii)best practices related to human rights and civilian protection.
 (F)Awareness of common risks to effectiveness of security assistance, including corruption, political instability, and challenges relating to absorptive capacity, partner commitment, and transparency.
 (2)Coordinate with the Secretary of Defense, to the extent feasible, to ensure that, in addition to the training described paragraph (1), individuals who serve in priority recipient countries or countries that do not meet baseline norms of governance, as determined by the Under Secretary for purposes of subsections (d)(1) and (d)(4) of section 813, obtain higher-level certification through the Defense Security Cooperation Agency’s Defense Institute of Security Cooperation Studies or through a commensurate program developed at the Department’s Foreign Service Institute prior to serving at the United States diplomatic post in such country.
					813.Security assistance planning
 (a)Framework and standards for security assistanceNot later than 18 months after the date of the enactment of this Act, the Coordinator shall create and submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a framework to be used by relevant bureaus and diplomatic posts to guide regional and country-specific planning, such as joint regional strategies or integrated country strategies, with respect to security assistance. Such framework shall include the following:
 (1)Identification and prioritization of overall goals and objectives for security assistance, in accordance with the relevant National Security Strategy.
 (2)Criteria for— (A)determining the commitment and political will of countries receiving assistance to use such assistance in a manner that achieves United States objectives;
 (B)identifying opportunities and risks created by the provision of security assistance; and (C)tailoring and sequencing such assistance accordingly.
 (3)Guidance for— (A)incorporating the assessment, monitoring, and evaluation program described in subsection (c) into the strategic planning cycle;
 (B)increasing coordination, as appropriate, with other major international donors to maximize resources and unity of efforts;
 (C)aligning the security assistance programs, projects, and activities of the Department with other United States goals of engagement with foreign countries, such as the promotion of democracy, human rights, governance, and economic growth, as well as with other United States assistance authorities, resources, programmatic capabilities, and activities; and
 (D)assessing the impact on Department security assistance objectives, programs, and activities of United States military activities in the country or region covered by country or regional strategy, including the number of United States forces deployed, the duration of deployment, the purpose for which they were deployed, and the authority under which they are operating.
 (4)Metrics for assessing the effectiveness of security assistance in— (A)increasing the operational access and influence of the United States;
 (B)improving partner capacity and commitment to countering shared threats and increased burden sharing, including in ways that enable reallocation of United States military deployments to other high priority missions;
 (C)reducing the underlying drivers of state fragility; and (D)contributing to the maintenance of existing peace treaties between recipients of assistance.
 (5)A process to ensure that transfers regulated by the Department that are outside the scope of security assistance, such as certain direct commercial sales, are factored into—
 (A)the implementation of the assessment, monitoring, and evaluation program described in subsection (c); and (B)the planning process described in subsection (d).
 (b)Definitions promulgated by the Working GroupNot later than 18 months after the date of the enactment of this Act, the Working Group shall— (1)in consultation with the Coordinator and bureaus and offices of the Department that are involved in the planning, coordination, integration, implementation, or evaluation of security assistance, develop and promulgate a definition of the level of security assistance programs, projects, or activities that mark a country as a recipient of significant security assistance to merit inclusion in the assessment, monitoring, and evaluation process described in subsection (c); and
 (2)in consultation with the Coordinator, the Bureau of Democracy , Human Rights, and Labor, and the heads of other relevant bureaus of the Department, develop and promulgate a definition of baseline norms for governance and the rule of law, including a rubric to assess whether a recipient of security assistance is abiding by such baseline.
						(c)Assessment, monitoring, and evaluation
 (1)In generalNot later than 18 months after the date of the enactment of this Act, the Coordinator shall develop an assessment, monitoring, and evaluation program to be conducted for any country receiving significant security assistance, as defined in accordance with subsection (b)(1).
 (2)ElementsThe program described in paragraph (1) shall include each of the following elements: (A)Baseline assessments that consider factors, including—
 (i)recipient country threat perceptions and the manner in which such perceptions may inform the use of security assistance;
 (ii)the recipient’s approach to governance and commitment to rule of law, including the transparency and accountability of security forces, and the manner in which such approach is likely to be influenced by security assistance;
 (iii)the recipient’s capacity to absorb the security assistance given and to achieve the objectives of such assistance;
 (iv)the human rights record of the recipient, including for purposes of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code, and any relevant attempts by such recipient to remedy such record;
 (v)country- or region-specific opportunities and risks that could enhance or impair the outcomes associated with providing security assistance; and
 (vi)indicators of efficacy for security assistance programs, projects, and activities, for purposes of planning, monitoring, and evaluation.
 (B)Monitoring implementation of security assistance programs, projects, and activities to measure progress toward achieving specific targets, metrics, or indicators, as well as desired outcomes.
 (C)Evaluation of the efficiency and effectiveness of security assistance in achieving desired outcomes.
 (D)Identification of lessons learned in carrying out security assistance and recommendations for improving future assistance.
 (3)Oversight and frameworkThe Coordinator shall guide and support, in coordination with relevant regional and functional bureaus, the assessment and monitoring described in paragraph (1) and shall create a common evaluation framework.
 (4)Independent research entityNot later than 18 months after the date of the enactment of this Act, the Secretary shall enter into a contract with an independent research entity, such as a federally funded research and development center or other non-profit entity, that demonstrates appropriate expertise and analytical capability to evaluate the capacity of security assistance to achieve desired outcomes in accordance with the framework created pursuant to paragraph (3).
 (5)Sense of CongressIt is the sense of Congress that the ability of the Department to measure and assess the effects of United States security assistance programs and activities on governance, rule of law, professionalism of recipient security forces, and institutional capacity weaknesses of recipient security forces would benefit from the increased availability of independent research and data.
						(d)Security assistance planning
 (1)PrioritizationNot later than 2 years after the date of the enactment of this Act, and annually thereafter, the Working Group shall develop a list of priority recipient countries to receive security assistance, on the basis of policy objectives determined by the Department, and submit such information in accordance with subsection (f).
 (2)Inclusion in regional and country strategiesAny comprehensive regional strategy, such as a joint regional strategy or its equivalent, and any country strategy, such as an integrated country strategy or its equivalent, that is produced on or after the date that is 2 years after the date of the enactment of this Act, and each successor strategy to such strategy, shall integrate security assistance planning in a manner that incorporates the elements of the framework created pursuant to subsection (a) and include an annex relating to security assistance, which shall include—
 (A)the assessment, monitoring, and evaluation metrics described in subsection (c); (B)requests to allocate security assistance with respect to the area covered by the strategy; and
 (C)a description of the manner in which such resources will be used. (3)Coordination of resourcesIn developing annexes relating to security assistance for inclusion in comprehensive regional strategies or country strategies in accordance with paragraph (2), the relevant bureau, office, or diplomatic post shall coordinate with—
 (A)the Office; (B)the Office of Foreign Assistance Resources, or an equivalent entity in the Department, regarding the allocation of resources in line with priorities of the Department of State for security assistance; and
 (C)the Department of Defense and other Federal departments and agencies that provide security assistance, security cooperation, or other forms of foreign assistance.
 (4)Security assistance, governance, and rule of lawNot later than 2 years after the date of the enactment of this Act, any annex relating to security assistance described in paragraph (2) that is included in a country strategy shall include an assessment by the Under Secretary responsible for civilian security, democracy, and human rights whether such country abides by baseline norms for governance and the rule of law using the rubric promulgated in accordance with subsection (b)(2). A security assistance annex developed in accordance with paragraph (2) for a country receiving a negative determination shall also include the following:
 (A)Reforms the recipient could undertake, where practicable, to improve governance and rule of law in order to create more effective security.
 (B)Conditions, which may also be included in the compacts described in subsection (e), under which the United States might— (i)expand or increase security assistance upon verifiable progress made toward such reforms; and
 (ii)restrict or end security assistance as a result of lack of progress toward such reforms or further deterioration of norms for governance or the rule of law.
 (C)An assessment of the benefits and likelihood of reaching agreement with the recipient country to devote 1 percent of the total value of all security assistance to such country for training in-country civilian professionals on methods to evaluate the fiscal and functional effectiveness of the security institutions in such country.
 (D)The manner in which security assistance will be used to improve governance, rule of law, and human rights reforms in such country.
 (E)Steps to ensure consultation with the national legislature and with civil society groups that operate in such country on the provision of security assistance, including for the formulation of a compact in accordance with subsection (e)(2).
							(e)Security assistance compacts
 (1)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall seek to enter into multi-year compacts where appropriate with the governments of countries that receive security assistance. Such compacts should include the following elements:
 (A)A joint diagnosis of the strengths and challenges of the recipient country’s security institutions, including priority capacity and capability requirements.
 (B)A plan for bilateral security assistance and cooperation that includes— (i)a commitment by the recipient specifying the manner in which security assistance will be used, within a defined timeframe;
 (ii)plans for sustainment by the recipient of any capacity or capabilities built as a result of such assistance; and
 (iii)mutually agreed oversight mechanisms for security assistance and metrics, to determine whether such assistance is accomplishing the agreed-upon objectives.
 (2)Special provisionsIf the Under Secretary described in subsection (d)(3) assesses that a country is not abiding by baseline norms for governance or the rule of law, a compact under this subsection with such country should, where practicable, be formulated in consultation with the national legislature and domestic civil society groups and include mutually agreed upon reforms and conditions based on those established as a result of such determination in accordance with subsection (d)(4).
 (f)Reporting requirementsBeginning 3 years after the date of the enactment of this Act and annually thereafter, the Secretary shall include with any materials submitted in support of the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31 an unclassified report, that may include a classified annex, with the following:
 (1)A list of priority security assistance recipients, along with descriptions of the policy objectives that the Secretary seeks to achieve by providing such assistance to such recipients, developed pursuant to subsection (d)(1).
 (2)A description of the results of the evaluations conducted pursuant to subsection (c)(4). (3)A description of the manner in which the Department will allocate, monitor, and evaluate all security assistance pursuant to the program described in subsection (c) and the planning process described in subsection (d).
 (4)A description of any updates made during the previous year to the framework described in subsection (d)(1) and annex relating to security assistance required under subsection (d)(2). (5)The status and impact on United States objectives of any compacts entered into in accordance with subsection (e) and of any ongoing efforts to enter into new compacts in accordance with such subsection.
						814.Interagency coordination of security assistance, transfers, and security cooperation
 (a)Creation of a common databaseNot later than 2 years after the date of the enactment of this Act, the Secretary, in coordination with the Secretary of Defense and other appropriate Federal departments and agencies, shall maintain a common database of information to permit the identification of security assistance programs, funding, and transfers by recipient country.
					(b)Coordination with the department of defense
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary, in coordination with the Secretary of Defense, shall submit a report to the appropriate congressional committees that assesses existing mechanisms, including provisions under title 10, United States Code, that require the concurrence of the Secretary of State, and other applicable provisions of law that provide for coordination between security assistance programs, projects, and activities of the Department of State and security cooperation programs, projects, and activities of the Department of Defense that includes the following:
 (A)An identification of existing coordination mechanisms for planning, executing, and overseeing security assistance and security cooperation programs, projects, and activities, the purpose of such mechanisms, and their efficacy in practice.
 (B)An identification of additional measures that would improve the speed, simplicity, or agility of each identified mechanism, with a focus on mechanisms requiring the concurrence of the Secretary.
 (C)An identification of any programs, authorities, or resources that do not require coordination under existing law.
 (D)An identification of the specific mechanisms to improve coordination between Department of State bureaus and offices involved in planning, executing, or overseeing security assistance programs and activities and the United States combatant command or commands relevant to such bureaus and offices.
 (E)An assessment of the advisability and feasibility of expanding existing mechanisms or establishing new mechanisms to detail employees from Department of State bureaus and offices involved in planning, executing, or overseeing security assistance programs and activities to United States combatant commands and from the Department of Defense to such Department of State bureaus and offices for the purpose of improving coordination on security assistance planning and implementation.
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. (c)Sense of CongressIt is the sense of Congress that the Secretary of State and the Secretary of Defense should jointly establish a pilot program to evaluate the advisability and feasibility of a joint entity to conduct collaborative planning of security assistance and security cooperation. The pilot program should—
 (1)establish one or more joint planning cells to conduct collaborative planning between the Department of State and the Department of Defense for security assistance and security cooperation programs, projects, and activities in a specific region or regions;
 (2)assign personnel from relevant offices and agencies within each Department to staff the joint planning cell or cells; and
 (3)assess the advantages and disadvantages of collaborative interagency planning of security assistance, and determine whether there are organizational, legal, policy, or resource barriers to broader adoption of such a model.
 815.Rule of constructionNothing in this subtitle shall affect the implementation of subsection (h) of section 36 of the Arms Export Control Act (22 U.S.C. 2776).
				BForeign Military Assistance
				821.Strategic allocation of excess defense articles
 (a)In generalSection 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j), is amended— (1)in subsection (b)—
 (A)by striking (1) The President and inserting The President; (B)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and moving the margins of each such paragraph 2 ems to the left; and
 (C)by striking (2) Accordingly, and all that follows through 1990.; (2)in subsection (c)—
 (A)by striking paragraph (2) and inserting the following:  (2)PriorityNotwithstanding any other provision of law, excess defense articles under this section shall be transferred in accordance with United States foreign policy, including national security priorities as jointly determined by the Secretary of State, in consultation with the Secretary of Defense, to the maximum extent feasible.; and
 (B)by adding at the end the following:  (3)Supporting costsThe Department of State is authorized to expend funds available for security assistance for the refurbishment or upgrade of excess defense articles transferred under the authority of this section and for training of foreign security forces directly in relation to excess defense articles transferred under the authority of this section, if—
 (A)such assistance is necessary to advance the national security objectives of the United States in relation to the recipient country or countries; and
 (B)such costs do not exceed $10 million in relation to a single transfer of excess defense articles under this section.;
 (3)in subsection (f)(1), by striking $7,000,000 and inserting $25,000,000; and (4)in subsection (g)(1), by striking $500,000,000 and inserting $600,000,000.
 822.Modification of purposes for which military sales by the United States are authorizedSection 4 of the Arms Export Control Act (22 U.S.C. 2754) is amended in the first sentence by striking internal security and inserting legitimate internal security (including for anti-terrorism purposes).
 823.Return of defense articlesSection 21(m)(1)(B) of the Arms Export Control Act (22 U.S.C. 2761(m)(1)(B)) is amended— (1)by striking (B) is not and inserting (B)(i) is not;
 (2)by striking ; and and inserting ; or; and (3)by adding at the end the following:
						
 (ii)is significant military equipment (as defined in section 47(9) of this Act) and the Secretary of State has provided prior approval of the return of such defense article from the foreign country or international organization; and.
 824.Requirements relating to exemptions for licensing of defense itemsSection 38(j) of the Arms Export Control Act (22 U.S.C. 2778(j)) is amended— (1)in the subsection heading—
 (A)by striking country; and (B)by striking to foreign countries;
 (2)in paragraph (1)(A)— (A)in the matter preceding clause (i)—
 (i)by striking a foreign country and inserting the North Atlantic Treaty Organization, any member country of that Organization, the Republic of Korea, Australia, New Zealand, Japan, or Israel;
 (ii)by inserting (except that the President may not so exempt such Organization, member country, or other country that is not eligible to acquire defense items under any other provision of law) after with respect to exports of defense items; and
 (iii)by striking the foreign country and inserting such Organization, member country, or other country; and (B)in clause (ii)—
 (i)by striking the foreign country and inserting such Organization, member country, or other country; and (ii)by striking under their domestic laws;
 (3)in paragraph (2)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i)— (I)by striking , at a minimum,;
 (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations to establish and inserting to establish and maintain;
 (ii)in clause (i), by striking the foreign country and inserting such Organization, member country, or other country; and (iii)in clause (ii), by striking retransfer control commitments, including securing and inserting retransfer controls that secure;
 (B)in subparagraph (B)— (i)in the matter preceding clause (i)—
 (I)by striking , at a minimum,; (II)by striking the foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); and
 (III)by striking to revise its policies and practices, and promulgate or enact necessary modifications to its laws and regulations; and
 (ii)in clause (iv), by striking the foreign country and inserting the member country or other country; and (4)in paragraph (3)—
 (A)in the matter preceding subparagraph (A), by striking a foreign country and inserting the Organization, member country, or other country referred to in paragraph (1); (B)in subparagraph (A), by striking that foreign country and inserting such Organization, member country, or other country;
 (C)in subparagraph (B)— (i)by striking the foreign country and inserting such Organization, member country, or other country; and
 (ii)by striking has promulgated or enacted all necessary modifications to its laws and regulations to comply and inserting has taken such actions to comply; and (D)in subparagraph (C)—
 (i)by striking a foreign country and inserting such Organization, member country, or other country; and (ii)by striking that country and inserting such Organization, member country, or other country.
 825.Amendment to general provisionsSection 42(a) of the Arms Export Control Act (22 U.S.C. 2791(a)) is amended in the first sentence by inserting on a competitive basis after procurement in the United States.
 826.Technical amendments to Arms Export Control ActSection 36(b)(6) of the Arms Export Control Act (22 U.S.C. 2776(b)(6)) is amended by inserting the North Atlantic Treaty Organization or before a member country. 827.Sense of Congress on licensing under United States arms export control programsIt is the sense of Congress that, in implementing reforms of United States arms export licensing regimes, the President should prioritize the development of a new framework to improve and streamline licensing, including by seeking to revise the Special Comprehensive Export Authorizations for exports to the North Atlantic Treaty Organization, any member country of that Organization, Sweden, or any other country described in section 36(c)(2)(A) of the Arms Export Control Act (22 U.S.C. 2776(c)(2)(A)) under section 126.14 of title 15, Code of Federal Regulations (relating to the International Traffic in Arms Regulations).
				828.Extension of war reserve stockpile authority
 (a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking 2020 and inserting 2021.
 (b)Stockpiling of defense articles for foreign countriesSection 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2020 and inserting 2020, and 2021.
					829.Peacekeeping operations and other national security programs
					(a)Authority
 (1)In generalSection 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348) is amended— (A)in the first sentence, by striking The President and inserting (a) The President; and
 (B)by adding at the end the following:  (b)Funds authorized to be appropriated under this chapter may also be used to provide assistance to enhance the capacity of foreign civilian security forces (as such term is defined in section 841(c) of the International Security Assistance Act of 2019) to participate in peacekeeping and counterterrorism operations, and to promote greater participation of women in such peacekeeping operations.
 (c)Funds authorized to be appropriated under this chapter to provide assistance to friendly foreign countries for purposes other than support for multilateral peacekeeping operations shall be subject to the certification requirements of section 36 of the Arms Export Control Act (22 U.S.C. 2776)..
							(2)Disarmament and reintegration
 (A)In generalNotwithstanding any other provision of law, funds authorized to be appropriated under any provision of law for peacekeeping operations may be made available to support programs to disarm, demobilize, and reintegrate into civilian society former members of foreign terrorist organizations, and to promote greater participation of women in such programs.
 (B)ConsultationThe Secretary shall consult with the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate prior to obligating funds described in subparagraph (A).
 (C)DefinitionIn this paragraph, the term foreign terrorist organization means an organization designated as a terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (b)NotificationThe Secretary shall notify the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate at least 15 days prior to obligating funds under any provision of law for peacekeeping operations.
 (c)Conforming amendmentThe heading for chapter 6 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2348 et seq.) is amended by adding at the end the following: and other national security programs.
 830.Other amendments to military assistance authoritiesThe Foreign Assistance Act of 1961 is amended as follows: (1)In section 516 (22 U.S.C. 2321j)—
 (A)in subsection (a), by striking countries and inserting countries, regional organizations, and international organizations; (B)in subsection (b)(5), as redesignated by section 821(a)(1)(B), by striking countries and inserting countries, regional organizations, and international organizations;
 (C)in subsection (c)(1), by striking recipient country and inserting recipient country or organization; (D)in subsection (f)(2)—
 (i)in subparagraph (A), by striking country each place it appears and inserting country or organization; and (ii)in subparagraph (C), by striking countries and inserting countries or organizations; and
 (E)in subsection (h), by striking country and inserting country and organization. (2)In section 620M (22 U.S.C. 2378d)—
 (A)in subsection (d)(7), by striking to the maximum extent practicable and inserting unless such disclosure would endanger the safety of human sources or reveal sensitive intelligence sources and methods; and
 (B)by adding at the end the following:  (e)Report (1)In generalNot later than January 31 of each year, the Secretary of State shall submit to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate, a report on the vetting process of units of security forces of foreign countries established to comply with this section.
 (2)Matters to be includedThe report required under paragraph (1) shall include the following: (A)The total number of units submitted for vetting during the prior calendar year, and the number of such units that were approved, suspended, or rejected for human rights reasons.
 (B)The name of such units rejected during the prior calendar year and a description of the steps taken to assist the government of the foreign country in bringing the responsible members of such units to justice, in accordance with subsection (c).
 (C)An updated list of the units with respect to which no assistance is to be furnished pursuant to subsection (a)..
 (3)In section 622(c) (22 U.S.C. 2382(c)), by inserting law enforcement and justice sector assistance, before military assistance,. (4)In section 656(a)(1) (22 U.S.C. 2416(a)(1)), by striking January 31 and inserting March 1.
					831.Repeal of reports
 (a)Repeal of annual report on world military expenditures and arms transfersSection 404 of the Arms Control and Disarmament Act (22 U.S.C. 2593b) is hereby repealed. (b)Repeal of annual report relating to the Commission on Security and Cooperation in EuropeSection 5 of Public Law 94–304 (22 U.S.C. 3005) is hereby repealed.
 (c)Repeal of report on assistance relating to international terrorismSection 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7) is amended—
 (1)by striking subsection (b); and (2)by redesignating subsection (c) as subsection (b).
 832.Defense trade controls registration feesSection 45 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2717) is amended— (1)in the first sentence—
 (A)by inserting defense trade controls after 100 percent of the; and (B)by striking the Office of Defense Trade Controls of; and
 (2)in the second sentence— (A)in the matter preceding paragraph (1), by inserting management, licensing, compliance, and policy activities in the defense trade controls function, including after incurred for;
 (B)in paragraph (1), by striking contract personnel to assist in; (C)in paragraph (2), by striking and at the end;
 (D)in paragraph (3), by striking the period at the end and inserting a semicolon; and (E)by adding at the end the following:
							
 (4)the facilitation of defense trade policy development and implementation, review of commodity jurisdiction determinations, public outreach to industry and foreign parties, and analysis of scientific and technological developments as they relate to the exercise of defense trade control authorities; and
 (5)contract personnel to assist in such activities.. 833.Withholding of assistance to units of foreign security forces that engaged in sexual exploitation or abuse in peacekeeping operationsThe Foreign Assistance Act of 1961 is amended by inserting after section 554 the following:
					
						555.Withholding of assistance to units of foreign security forces that engaged in sexual exploitation
			 or abuse in peacekeeping operations
 (a)In generalThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents.
 (b)NoticeThe Secretary of State— (1)shall promptly notify the government of each country subject to any withholding of assistance pursuant to this section; and
 (2)shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made.
 (c)AssistanceThe Secretary of State shall, to the maximum extent practicable, assist the government of each country subject to any withholding of assistance pursuant to this section in bringing the responsible members of such unit of the security forces of the country to justice.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.. 834.Modification to limitations on assistance relating to human rights (a)Modification to the limitation on assistance to security forcesSubsection (a) of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) is amended—
 (1)by inserting , including any combined security activities or operations with any such unit, after of a foreign country; and (2)by inserting , including any act that constitutes a war crime, as such term is defined in section 2441 of title 18, United States Code after gross violation of human rights.
 (b)Modification to limitation on security assistanceSubsection (d)(1) of section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended by inserting any act that constitutes a war crime, as such term is defined in section 2441 of title 18, United States Code, after the abduction and clandestine detention of those persons,.
					CStudies on Authorities and Programs
				841.Requirement for study by Bureau of International Narcotics and Law Enforcement Affairs
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Assistant Secretary for the Bureau of International Narcotics and Law Enforcement, in consultation with the heads of other relevant bureaus of the Department, shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report detailing all existing programs, and their statutory authorities, that provide training, advice, equipment, and other support to eligible foreign civilian security forces and institutions.
 (b)Matters To be includedSuch a report shall assess the following: (1)The benefits and costs of consolidating the number of such programs and expanding the scope of such programs, as appropriate.
 (2)The prospects for improving coordination among such programs. (3)The impact of repealing section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420), including—
 (A)the potential opportunities such repeal would create for expanding existing programs or establishing new programs to improve the capacity, capabilities, and professionalism of such civilian security forces and institutions, including with respect to pay and promotions, benefits, leadership, and administration; and
 (B)the required elements necessary to ensure that any such program would enhance rule of law and safeguard human rights.
 (c)Civilian security forcesIn this section, the term civilian security forces includes non-military security forces at the national, state, district, or local level that are responsible for internal security, do not report to a defense ministry or similar or related defense or military entity of a foreign government, and are assigned responsibility for one or more of the following:
 (1)Law enforcement. (2)Border security.
 (3)Maritime and port security. (4)Customs law enforcement.
 (5)Sanctions monitoring and enforcement. (6)Counterterrorism.
 (7)Counter-narcotics. (8)Counterproliferation.
 (9)Counter-transnational organized crime. (10)Improving the administration of justice.
 (11)Promoting respect for human rights. (12)Promoting the rule of law.
						842.Requirement for independent study of existing security assistance authorities
 (a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall enter into a contract with a federally funded research and development center with appropriate expertise and analytical capability to carry out the study described in subsection (b).
 (b)StudyThe study required by subsection (a) shall provide for a comprehensive examination of— (1)the history and evolution of existing security assistance authorities and the original intent of such authorities;
 (2)areas in which— (A)such authorities have deviated from such original intent and explanations why; and
 (B)such authorities overlap or compete with one another; and (3)recommendations for consolidating, replacing, or otherwise adapting such authorities, as well as for establishing new ones, to include recommendations for differentiating authorities based on the capacity and capabilities they build as opposed to by issue or purpose.
						(c)Report
 (1)To the SecretaryNot later than 1 year after the date on which , the Secretary enters into a contract pursuant to subsection (a), the independent research entity that has entered into a contract with the Secretary shall submit to the Secretary a report containing—
 (A)the results of the study required by subsection (a); and (B)such recommendations to improve the effectiveness of existing security assistance authorities as the entity considers to be appropriate.
 (2)To CongressNot later than 30 days after receipt of the report under paragraph (1), the Secretary shall submit such report, together with any additional views or recommendations of the Secretary, to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
						IXMiscellaneous
 901.Case-Zablocki Act reformSection 112b of title 1, United States Code, is amended— (1)in subsection (a), by striking Committee on International Relations and inserting Committee on Foreign Affairs; and
 (2)by amending subsection (b) to read as follows:  (b)Each department or agency of the United States Government that enters into any international agreement described in subsection (a) on behalf of the United States, shall designate a Chief International Agreements Officer, who—
 (1)shall be a current employee of such department or agency; (2)shall serve concurrently as Chief International Agreements Officer; and
 (3)subject to the authority of the head of such department or agency, shall have department or agency-wide responsibility for efficient and appropriate compliance with subsection (a) to transmit the text of any international agreement to the Department of State not later than 20 days after such agreement has been signed..
 902.Limitation on assistance to countries in defaultSection 620(q) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(q)) is amended— (1)by striking No assistance and inserting the following:
					
 (1)No assistance; (2)by inserting the government of before any country;
 (3)by inserting the government of before such country each place it appears; (4)by striking determines and all that follows and inserting determines, after consultation with the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate, that assistance for such country is in the national interest of the United States.; and
 (5)by adding at the end the following:  (2)No assistance shall be furnished under this Act, the Peace Corps Act, the Millennium Challenge Act of 2003, the African Development Foundation Act, the BUILD Act of 2018, section 504 of the FREEDOM Support Act, or section 23 of the Arms Export Control Act to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest or any loan made to the government of such country by the United States unless the President determines, following consultation with the congressional committees specified in paragraph (1), that assistance for such country is in the national interest of the United States.. 
				903.Prohibition on assistance to governments supporting international terrorism
 (a)ProhibitionSubsection (a) of section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) is amended by striking that the government of that country and all that follows and inserting
					
 that the government of that country—(1)has repeatedly provided support for acts of international terrorism; (2)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;
 (3)otherwise supports international terrorism; or (4)is controlled by an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).. 
 (b)RescissionSubsection (c) of such section is amended by striking and the Chairman of the Committee on Foreign Relations of the Senate and inserting , the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate.
 (c)WaiverSubsection (d)(2) of such section is amended by striking and the chairman of the Committee on Foreign Relations of the Senate and inserting , the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate.
 (d)Prohibition on lethal military equipment exportsSuch section, as so amended, is further amended by adding at the end the following:  (e)Prohibition on lethal military equipment exports (1)Prohibition (A)In generalThe United States shall not provide any assistance under this Act or section 23 of the Arms Export Control Act to any foreign government that provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 1754(c) of the Export Control Reform Act of 2018.
 (B)TerminationThe prohibition on assistance under subparagraph (A) with respect to a foreign government shall terminate 12 months after such government ceases to provide the lethal military equipment described in such subparagraph.
 (C)ApplicabilityThis subsection applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.
 (2)WaiverThe President may waive the prohibition on assistance under paragraph (1) with respect to a foreign government if the President determines that to do so is important to the national interest of the United States.
 (3)ReportUpon the exercise of the waiver authority pursuant to paragraph (2), the President shall submit to the appropriate congressional committees a report with respect to the furnishing of assistance under the waiver authority, including—
 (A)a detailed explanation of the assistance to be provided; (B)the estimated dollar amount of such assistance; and
 (C)an explanation of how the assistance furthers the national interest of the United States. (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.. 904.Establishing a coordinator for ISIS detainee issues (a)In generalNot later than 90 days after the date of the enactment of this Act, the President, acting through the Secretary, may designate an existing official within the Department to serve as senior-level coordinator to coordinate, in conjunction with other relevant Federal departments and agencies, all matters for the United States Government relating to the long-term disposition of ISIS detainees, including all matters in connection with—
 (1)repatriation, transfer, prosecution, and intelligence-gathering; (2)coordinating a whole-of-government approach with other countries and international organizations, including INTERPOL, to ensure secure chains of custody and locations of ISIS detainees;
 (3)coordinating the provision of technical and evidentiary assistance to foreign countries to aid in the successful prosecution of ISIS detainees; and
 (4)all multilateral and international engagements led by the Department and other relevant Federal departments and agencies that are related to the current and future handling, detention, or prosecution of ISIS detainees.
 (b)Retention of existing authorityThe appointment of a senior-level coordinator pursuant to subsection (a) shall not deprive any Federal department or agency of any existing authority to independently perform the functions of that agency relating to ISIS detainees.
 (c)ISIS detainee definedIn this section, the term ISIS detainee means a captured individual— (1)who allegedly fought for or supported the Islamic State of Iraq and Syria; and
 (2)who is a national of a country other than Iraq or Syria. 905.Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendmentSubsection (b) of section 101 of the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9111; Public Law 113–150) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A)—
 (i)by inserting , respectively, after access cases; and (ii)by inserting and the number of children involved before the semicolon at the end;
 (B)in subparagraph (D), by inserting respectively, the number of children involved, after access cases,; (2)in paragraph (7), by inserting , and number of children involved in such cases before the semicolon at the end;
 (3)in paragraph (8), by striking and after the semicolon at the end; (4)in paragraph (9), by striking the period at the end and inserting ; and; and
 (5)by adding at the end the following new paragraph:  (10)the total number of pending cases the Department of State has assigned to case officers and number of children involved for each country and as a total for all countries..
				906.Modification of authorities of Commission for the Preservation of America’s Heritage Abroad
 (a)In generalChapter 3123 of title 54, United States Code, is amended as follows: (1)In section 312302, by inserting , and unimpeded access to those sites, after and historic buildings.
 (2)In section 312304(a)— (A)in paragraph (2)—
 (i)by striking and historic buildings and inserting and historic buildings, and unimpeded access to those sites; and (ii)by striking and protected and inserting , protected, and made accessible; and
 (B)in paragraph (3), by striking and protecting and inserting , protecting, and making accessible. (3)In section 312305, by inserting and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate after President.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Commission for the Preservation of America’s Heritage Abroad shall submit to the President and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains an evaluation of the extent to which the Commission is prepared to continue its activities and accomplishments with respect to the foreign heritage of United States citizens from eastern and central Europe, were the Commission’s duties and powers extended to include other regions, including the Middle East and North Africa, and any additional resources or personnel the Commission would require.
				XBudgetary Effects
 1001.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
			
	Passed the House of Representatives July 25, 2019.Cheryl L. Johnson,Clerk
